Saat tg Th ae
eee et er
mk dois

he 1 ie I ie

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 2 of 105 PagelD #: 250

 

UNITED STATES DISTRICT COURT OF NEW YORK
EASTERN DISTRICT OF NEW YORK

LACHANCE DEON BRYANT,
Plaintiff,
-against—
PETER RYAN and JOHN LEDDY,

Defendants.

Sing-Ssing Correctional
Facility
Ossining, New York

January 16, 2019
11:50 a.m.

EXAMINATION BEFORE TRIAL of LACHANCE
DEON BRYANT, the Plaintiff in the above-entitlied
action, taken by the Defendant, held at the
above time and place, pursuant to Federal
Rules of Civil Procedure, taken before Robyn
Lehrmann, a Notary Public in and for the
State of New York.

T) ORIGINAL

 

 

 

a

Enright Court Reporting (¢31) 589-7768

 

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 3 of 105 PagelD #: 251

 

2
1
2 APPEARANCES
3
4 LACHANCE DEON BRYANT
Pro se
5 83 East Hudson Street
Long Beach, New York 11561
6
7
CAMPOLO, MIDDLETON & MCCORMICK, LLP
8 Attorneys for Defendants
4175 Veterans Memorial Highway
9 Suite 400
Ronkonkoma, New York 11779
10
BY: SCOTT MIDDLETON, ESQ.
T1
12
ALSO PRESENT:
13
OFFICER WOLPINSKY
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Enright Court Reperting (€31) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 4 of 105 PagelD #: 252

 

ae

Oo ow ~] OF wo of WwW

NN FP BEB PP PP EP RB BP BP RB
Oo wo @O@ IY WD TF B&B WD NY FF AQ

21
22
23
24

 

STIPULATIONS

IT IS HEREBY STIPULATED AND AGREED by
and among counsel for the respective parties
hereto, that the sealing and certification of
the within deposition shall be and the same
are hereby waived;

IT IS FURTHER STIPULATED AND AGREED
that all objections, except to the form of
the question, shall be reserved to the time
of the trial;

IT IS FURTHER STIPULATED AND AGREED
that the within deposition may be signed
before any Notary Public with the same force

and effect as if signed and sworn to before

the Court.

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 5 of 105 PagelD #: 253

 

4
1
2 LACHANCE DEON BRYANT,
3 the Plaintiff herein, having been
4 first duly sworn by a Notary Public
5 of the State of New York, was
6 examined and testified as follows:
7 EXAMINATION BY

8 MR. MIDDLETON:

3 Q State your name for the record,
10 please.

il A Lachance Deon Bryant.

12 Q State your address for the

13 record, please.

14 A 83 Fast Hudson Street, Long

15 Beach, New York 11561.

16 MR. MIDDLETON: Please
17 mark these.

18 (Complaint was marked as
19 Respondents’ Exhibit A for

20 identification, as of this

21 date.)

22 (Statement was marked as
23 Respondents' Exhibit B for

24 identification, as of this

25 date.)

 

 

 

Enright Court Reporting (631) 580-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 6 of 105 PagelD #: 254

 

5

1 Lachance Deon Bryant

2 (Handwritten Response to

3 Interrogatories was marked as

4 Respondents' Exhibit C for

5 identification, as of this

6 date.)

7 (Typewritten Response to

8 Interrogatories was marked as

9 Respondents! Exhibit D for

10 identification, as of this

11 date.)

12 (Cover Sheet for United

13 States District Court, Bastern
14 District of New York document

15 was marked as Respondents'

16 Exhibit E for identification,

17 as of this date.)

18 Q Good morning, Mr. Bryant. My

19 name is Scott Middleton. I represent the
20 police officers in this matter, Peter Ryan
21 and John Leddy, both of the Long Beach Police
22 Department.
23 I am going to ask you some
24 questions about an incident that occurred and
29 a lawsuit that resulted from that that you

 

 

 

Enxight Court Reporting (631) 582-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 7 of 105 PagelD #: 255

 

Lachance Deon Bryant
brought against those two officers. If at
any time you don't understand the question,
let me know, and I'll rephrase it for you.

If you give me the answer to a question, I'li

assume, and the record will reflect; that you
7 understood the question, and that question

8 will stand. If at any time that you need to
9 take a break, you need to speak with the

10 corrections officer and see if that's okay

11 with him.

12 I ask that all of your

13 responses be verbal and not nods of the head
14 or shaking of the head or uh-huh or uh-uh,

15s because it makes it difficult for the

16 interpreter to interpret what that means, if

17 not impossible.

18 Do you understand those

19 instructions?

20 A Yes, I do.

21 Q Did you bring a lawsuit against

22 Officer Peter Ryan and Officer John Leddy of
23 the Long Beach Police Department?

24 A Yes, I did.

25 QO Is that as a result of

 

 

 

 

 

Epridqht Court Reperting (632) 59-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 8 of 105 PagelD #: 256

 

7

1 Lachance Deon Bryant

2 something that o¢curred on December 25, 2016?
3 A Yes.

4 Q Did that occur at approximately
5 12:30 a.m.?

6 A No. Approximately, in my court
? papers, it says 12:45. |

8 Q A.m.?

9 A Yes.

10 QO You gave an address of 83 East

11 Hudson Street in Long Beach. How long had

12 you resided there before you were

13 incarcerated?

14 A I live there all my life.

15 QO Who did you live with at the
16 time?

1? A My grandmother and grandfather.
18 QO What is your grandmother's
19 name?

20 A Thelma McCray.

21 Q Your grandfather?

22 A William McCray.

23 QO Did anyone else live in the

24 house at that time? By "at that time," I

295 mean prior to your incarceration after the

 

 

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB_ Document 43-2 Filed 05/07/19 Page 9 of 105 PagelD #: 257

 

8
1 Lachance Deon Bryant
2 December 25th event.
3 A She lived there, too.
4 Q What is her name?
So A Corinthian Strunk.
6 QO Prior to December 25, 2016, had
7 you been arrested before?
8 A Yes.
9 Q How many times?
10 A Probably like -- I would say
11 like four or five.
12 Q How many of those arrests were
13 as a result of allegedly committing
14 misdemeanors?
15 A One.
16 QO And how many were as a result
17 of committing felonies?
18 A Well, a lot of my times they
19 was. One, my first time, was 2004 -- no --
20 2002. 2002 was my first time. That was
21 youthful offender.
22 Second time I -- my first time
23 getting a felony was 2004 -- well, they
24 sentenced me in 2005, so that was the felony
25 time.
L

 

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 10 of 105 PagelD #: 258

 

MD MO NM NY NY NY FP BP KB BR RP BSB PRP BP RP
mn fF WOW ND FE Oo 08 @ 3 WA oO B® WN P

 

© oO ec ~] oO uo f& W No be

Lachance Deon Bryant
And the rest are results of
violation of parole. And I had a case in
2014 that I got arrested, but the charges, I
beat it at the grand jury.
QO Did that result in a lawsuit

against the City of Long Beach?

A Yes.
Q That casé was dismissed, right?
A Ves
QO Your 2002 arrest, what were you

arrested for?
A I was arrested for robbery.
Q Did you use a weapon during

that robbery?

A No.
Q Were you sentenced to anything?
A yes. I was sentenced to six

months, five years probation.

QO In the 2004 arrest, what was
that for?

A That was for assault.

Q Did you use a weapon in the
assault?

A Wess ;

 

 

Snright Court Reporting (6313 S@9-7F FRE

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 11 of 105 PagelD #: 259

 

 

 

—
10
1 Lachance Deon Bryant
2 Q What type of weapon?
3 A A gun, .25 automatic.
4 Q What type of automatic.
5 A .25.
6 Q Did you shoot someone?
qv A Yes.
8 Q How badly were they injured?
9 A Two shots to the back.
10 Q What were you convicted of?
11 A I was convicted of assault. I
12 can't really say. I don't remember what
13 degree it was, but I know it was assault.
14 QO Was that after a trial or did
15 you plead?
16 A No. I plead. I got five
17 years, five post release.
18 Q You pled in 2005?
19 A Yes =
20 Q Did you serve until 2010?
21 A I served until 2009.
22 Q When you were released, you had
23 to do another five years probation, or was it
24 parole?
25 A Parole.
Pe

 

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 12 of 105 PagelD #: 260

CO —~ OY o > Ww No BR

10
dl
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

11
Lachance Deon Bryant

Q is that where the parole
violations took place?

A Yes.

QO What was the nature of the
parole violations?

A The nature of my parole
violation, first one was 2010. I was ina
situation with my friend where I got charged

with assault, a misdemeanor assault.

Q Did that occur in Long Beach?
A Yes.
Q Were you arrested by the Long

Beach Police Department?

A Yes.

Q What was the next parole
violation?

A Absconding. That was -- I got

arrested 2013.

Q Was that also in Long Beach?

A Yes.

QO When was the next parole
violation?

A 2014.

0 What was that for?

 

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 13 of 105 PagelD #: 261

 

Ww DN

a HS OH &

oOo @®W

10
i
12
13
14
LS
16
17
18
19
20
21
22
23
24
25

 

12

Lachance Deon Bryant

A That was for not reporting
to -- absconding, they call it.
Q Not reporting.

As a result of any of those

parole violations, were you sent back to

prison?
A All of them.
Q For how long?

In 2010 how long did you return

to prison?

A I did twelve months.

QO What about for the 2013, not
reporting?

A I had to do -- I went to

Willard. I finished Willard, so I did

fifteen months.

QO What about 2014?
A Eight months. I was finished.
Q Any other arrests, convictions,

or pleas between 2002 and 2016?

A Well, I had a DUI, toc.
Q When was that?

A 2015.

Q Where were you arrested?

 

 

Enriqht Court Reporting (631) 589-7788

mil

oS

\
Ca :17-cv- -
se 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 14 of 105 PagelD #: 262

 

13
1 Lachance Deon Bryant
2 A. Long Beach.
3 Q What were you driving under the
4 influence of?
5 A I was smoking weed. That is
6 what they said.
7 Q Were you convicted of that or

8 did you plead?

9 A if eoy = © think they gave

10 me -- I don't remember what it was. I think
11 4t was like fifth degree. I think they gave

12 me like possession.

13 Q Fifth degree possession?
14 A Yes.
15 Q They dismissed the other

16 charges?

17 A Yes. They gave me a fine.

18 Oo 2014, the Lawsuit that you

19 brought against the City of Long Beach, what
20 did you allege happened in that?

21 A They falsely arrested me. Like
22 it was in Hempstead, New York, and they told
23 me that I was being arrested for not

24 reporting to parole. And they really

25 arrested me for shooting somebody.

 

 

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 15 of 105 PagelD #: 263

 

WO NHN F

 

14
" Lachance Deon Bryant

Q Did you ever hire an attorney
for any of the lawsuits for the lawsuits
against the City of Long Beach?

A No.

Q And you don't have an attorney
today, right?

A No.

Q You are here pursuant to a
write of habeas corpus that brought you down

from another prison facility?

A welsh

Q What prison facility is that?
A Five Points Correctional.

QO Before we get to Five Points,

let's talk about the 2004 arrest and
incarceration.

Where were you incarcerated at
that time?

A I went from Washington
Correctional Facility -- Nassau County to
Washington. From Washington I went to Green
BOX. From Greene box I went to Wyoming.
From Wyoming I went to Orleans box. From

Orleans box I went to Elmira. From Elmira I

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 16 of 105 PagelD #: 264

 

15

Lachance Deon Bryant

went to Collins box. From Collins box I went

to Auburn. From Auburn I went to Lakeview.

From Lakeview I went to Attica. From Attica

ws

T came home.

QO After the 2014 arrest and the

-~ the 2004 arrest and incarceration, were

you chargéd with anything while you were in
9 prison?

10 A No.

11 Q Were you ever charged with

12 prison contraband?

13 A No.

14 QO Have you been charged with

15 prison contraband since this arrest and

16 incarceration, meaning the 2016?

17 A No.

18 Q Did you ever hide a razor blade

19 in a bar of soap or anywhere else?

20 A No.
21 Q Have you had any disciplinary
22 action while you were in prison, either after

23 the 2004 arrest or the 2016 arrest?
24 A Pertaining to what?

25 Q Anything.

 

 

 

 

CIV. SHRG-TPRE
54a- 7 7838

Enright Court Reporting (621)
Cc :17-cv-
ase 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 17 of 105 PagelD #: 265

wo NO FF

 

10
11
12
13
14
15
16
17
18
19
20
21

22

24

29

 

16
Lachance Deon Bryant
A You said tickets?
Q No. Any sort of disciplinary
actions against you while in prison.
A Yes. An assault on staff. I
had a weapons charge.
QO What was the weapons charge?
A A razor blade being in the top

of the cell, when I was in a double bunk

cell.
Q Anything else?
A No.
QO The razor blade, was that after

the 2004 arrest or the 2016 arrest?
A That was during the 2004 arrest

in Auburn Correctional Facility.

Q Where was the assault on staff?
A That was Coxsackie. I forgot

to say Coxsackie.

Q When was that; do you remember?

A 2006.

QO Where did Coxsackie fall in?

A I went from Wyoming to New
Orleans, then 1 went to Coxsackie. From

Coxsackie I went to upstate box, and then I

 
Case 2:17-cv- -
cv-07482-GRB Document 43-2 Filed 05/07/19 Page 18 of 105 PagelD #: 266

 

—
17

1 Lachance Deon Bryant

2 went to Elmira, and then everything else.

3 Q When were you convicted in

4 connection with the latest incarceration?

5 A Right now?

6 Q Yes.

7 A Like when did I get sentenced?

8 Q Convicted, sentenced, whatever.

9 Whichever date you remember.

10 A I was sentenced in -~ August.

ml August or September.

12 Q Of what year?
13 A 2017.
14 0 Was that the result of a plea

15 or trial?

16 A No. That was a plea.

17 Q What were you —7 what did you
18 plead to?

19 A Criminal possession of a weapon

20 in the second and attempted burglary.

21 Q What is your sentence?

22 A Seven years, five years post.
23 QO Seven years, five years post?
24 A Yes.

25 0 Since being incarcerated after

 

ee re ee

 

eel

ar

Enright Court Reporting (631) 589-7788
Cc :17-cv-
ase 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 19 of 105 PagelD #: 267

 

18
Lachance Deon Bryant
your plea in August or September of 2017,
where have you been?
A I went to Downstate. From
downstate I went to Clinton. From Clinton
I've been in Five Points. Now I am here for

court.

on an wo fF Ww NY F

Q Any disciplinary issues with
2) respect to these three facilities?

10 A r had like talking in the

11 hallway.

12 Q Anything else?

13 A I had covering my light ticket.
14 Q Covering your light?

15 A Yeah.

16 Q Anything else?

17 A No.

18 Q What is your date of birth?

19 A 3/16/85.

20 Q What is your highest level of
21 education?

22 A Twelfth grade.

23 QO Where did you go to school?

24 A Long Beach, to BOCES.

25 Q What happen you study at BOCES?

 

 

 

ce eS

Bntight Court Reporting (631) 569-7758
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 20 of 105 PagelD #: 268

 

19

ek Lachance Deon Bryant

2 A T was so bad. I didn't care

3 about school. I'm not even going to lie to

4 you.

S Q Did you graduate?

6 A No. I got arrested.

7 Q That was in 2002?

8 A Yes.

3 Q Have you had any training

10 during your incarceration, either the present
Jy: incarceration or the last incarceration?
12 A I got my -- I got my

13 certificate in -- I am a carpenter's helper.
14 Q When did you get that?

15 A T got that 2007, in Elmira.

16 Q Have you had any jobs while you
1? have been incarcerated?

18 A No.

19 Q They haven't given you any

20 tasks to do or assigned you to anything?
21 A Nope.

22 QO Other than the two lawsuits
23 that you told me about against the City of
24 Long Beach, have you been involved in any

25 other lawsuits?

 

 

BAgight Court Reporting (651, HO9- 77 &&

 
Case 2:17-cv-07482-GRB

Document 43-2 Filed 05/07/19 Page 21 of 105 PagelD #: 269

 

 

 

[ |

20

il Lachance Deon Bryant

2 A No.

3 QO. Have you ever been in the

4 military?

5 A No.

6 Q Prior to your arrest in 2016,

7 were you working?

8 A Yes.

9 Q Where were you working?

10 A I was working in Minnesota for

11 a construction company called Calgaro

12 Construction.

13 Oo What city in Minnesota?

14 A Avon.

15 Q When did you move to Minnesota?

16 A I moved to Minnesota in 2016.

a Q Where were you living?

18 A I was living in Avon,

19 Minnesota.

20 QO What was the address?

21 A —I don't know. I don't remember

22 that address.

23 Q who were you living with?

24 A I was living with my boss,

29 Jeremy Calgaro.
_

 

sn

Enright Cours Reporting (632) 389-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 22 of 105 PagelD #: 270

 

21
i Lachance Deon Bryant
2 Q How do you know Jeremy?
3 A I met him in Long Island. He
4 wag working at We Built. We did work on the
5 Presbyterian church that they have, the new
6 one that was just built.
7 Q The Presbyterian church?
8 A Yes. I met him through my God
9 sister's daughter's father.
10 Q God sister's daughter's father?
11 A Yes, God sister's daughter's

12 father.

13 Q Was he from Minnesota or from
14 Long Island?

15 A No. He is from Minnesota.

16 Q And you moved out there to work

17 for him?

18 A Yes.
19 Q How long did you work for him?
20 A I worked for him from January

21 to August.

22 Q 2015?

23 A 2016.

24 QO Is that how long you lived in
25 Minnesota?

 

 

Enrigkht Court Reporting (631) 589-7786

 
Case 2:17-cv-07482- |
82-GRB Document 43-2 Filed 05/07/19 Page 23 of 105 PagelD #: 271

Lachance Deon Bryant
A Yes.
Q Why did you leave?

A Because I had a situation with

1

2

3

4

5 my son's mom where I had to come back. She

6 was trying to keep my son away from me, and I
7 wasn't -- I'm not that type of person that my
8 son means everything to me, so l had to come
9

back in order for me to help him grow up.

10 Q Your son's name is Chase?
11 A Chance.

12 QO Chance?

13 A Chance.

14 Q How old is Chance?

15 A Six years old.

16 Q Who does he live with now?
na A He lives with his mom.

18 Q What is her name?

19 A Antonia Darwin.

20 Q Other than Chance, do you have

zm II any other children?

22 A No.

23 Q Where does Antonia live?
24 A She lives in the Bronx.
25 Q Do you know her address?

 

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 24 of 105 PagelD #: 272

 

oO uo ®&® W NY F#

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Lachance Deon Bryant

A Yeah.
QO What is the address?
A I don't feel comfortable giving

it to you, to be honest.
O What section of the Bronx?
A She lives in Gun Hill.
MR. MIDDLETON: Off the
record.
(A discussion was held off

the record.)

Q You have three brothers or
sisters?

A Yes.

Q Where do they live, Long Beach?

A No. Hempstead. One lives in

Long Beach, one lives in Florida, and one
lives in Suffolk.

Q The night or early morning that
you were arrested, where were you before you
got arrested?

A I was in Queens.

Q Were you at some sort of a
holiday or Christmas thing with family?

B Yes. I was with my son, my

 

 

Pnright Court Reporting (631: 589-7768
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 25 of 105 PagelD #: 273

 

24
1 Lachance Deon Bryant

2 girl and her son.

3 Q Do you have any custodial

4 rights to your son now?

5 A Custodial rights to him?

6 Q Do you have custody at alk or

7 has it been terminated?

8 A Nobody has custody. We never

9 went to -- I never been to court about him.

10 Q Are you still dating this girl?
11 A Which one?

12 Q The one that you were with the

13 night that you were arrested?

14 A Yes.

15 Q What is her name?

16 A Shakima Owens.

17 Q Does she live in Long Beach or

18 Queens?

19 A She lives in the Bronx.

20 Q How old is her son?

21 A Her son is going to be six
22 tomorrow.

a5 QO Where were you in Queens?

24 A I was in Richmond Hill.

25 Q Were you at a house or an

 

 

 

Enright Court Reporting (631) 589-7785

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 26 of 105 PagelD #: 274

10
ii
12
13
14
15
16
17
18
19
20
on
22
23
24

25

 

25

Lachance Deon Bryant

apartment?

A A house.

Q Whose house?

A Her house.

Oo Shakima's?

A. Yes.

Q She lived in Queens at the
time?

A Yes.

Q What time did you leave Queens?

A I left Queens around like
11:30.

QO Do you remember the address

that she lives in in Richmond Hill?

A I forgot. I forgot the
address.

Q Do you remember the street?

A 113th and Jamaica Avenue.

113th and Jamaica Avenue.

Q So you left around 11:30.

Where did you go from there?

A IT went to 111th Street, got on
the J train, went to Queens station, bought 4

ticket for Long Beach.

 

 

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB .Document 43-2 Filed 05/07/19 Page 27 of 105 PagelD #: 275

 

26
1 Lachance Deon Bryant
2. Q So you went to Jamaica station?
3 A Yes.
4 Q Jamaica to Long Beach?
5 A Yes.
6 Q Do you remember what train you
7 caught?
8 A What time?
9 Q Yes.
10 A No.
11 Q How long is the train ride from

we Jamaica to Long Beach?
13 A I would say probably like close
14 to an hour. I don't know. Forty-five

15 minutes, probably.

16 Q Okay.

17 A Maybe.

18 Q Do you know a Cynthia Betty?
19 A yes. My aunt.

20 QO She lived in Long Beach?

21 A Yes.

22 Q When you say it's your aunt,
23 who is she related to?

24 A My father's sister.

25 Q Getting back to your

 

Enright Court Reporting (631) 569-7788

 
Case 2:17-cv- -
17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 28 of 105 PagelD #: 276

 

 

 

 

27
1 Lachance Deon Bryant
2 grandparents that you live with you, are they
3 on your mother's side or father's side?
4 A My mother's parents.
5 Q Ts your father still alive?
6 A Yes.
7 O Where does he live?
8 A With her.
9 Q He lives with your aunt?
10 A Yes.
11 Q What is your father's name?
12 A Howard Bryant.
13 Q Is your mother still alive?
14 A Yes.
15 O What is her name?
16 A Valerie Strunk.
17 Q Does she live in Long Beach or
18 somewhere else?
19 A No. She lives in Hempstead.
20 Q Hempstead, okay.
21 Had you been to visit either
22 your father or your aunt just before you were
23 arrested?
24 A I went -- I visited my aunt.
25 Q Was your father at home at that
oo

Enright Court Reporting (631) 569-7758
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 29 of 105 PagelD #: 277

 

 

28 |

1 Lachance Deon Bryant

2 time?

3 No.

4 Q What time did you get to her
5 house?

6 A I had to get there at least

7 like 12:30.

8 QO In Long Beach does she live?
9 A She lives 31 Birch Court.

10 Q Where is Birch Court in

11 relation to the train station, city hall,
12 et cetera?

13 A Precisely like two,

14 three-minute walk. It is right there. It is
15 Channel Park Homes.

16 Q How long did you stay at your
1? aunt's house?

18 A Roughly, like I'd say the

19 longest, maybe ten minutes.
20 Q She was home?
21 A Yes.
22 Q Did you have any discussion
23 with her?
24 A Yep. Yes.
25 QO What did you talk about?

 

 

Enright Court Reporting (631) 589-7768
Case 2:17-cv- -
7-Cv-07482-GRB Document 43-2 Filed 05/07/19 Page 30 of 105 PagelD #: 278

 

 

 

 

=
29
1 Lachance Deon Bryant
2 A I talked to her about her lying
3 to people, telling people that % did
4 something to them. And we started arguing,
5 and I pulled out a gun on her. Because she
6 nad me so mad, like, So I threatened her
7 life.
8 Q You were carrying weapons at
9 the time?
10 A Yes, I was.
11 Q How many?
12 A IT had two guns.
13 Q Did you have any other weapons?
14 A No.
15 Q Did you pull both guns out?
16 A Yep.
wa Q Were they both handguns?
18 A Yes.
19 QO Was one an automatic?
20 A Yes.
2) QO Was one a revolver?
22 A Yes.
23 Q You threatened to kill her?
24 A I didn't threaten to kill her.
29 I told her that —~ I told ner, you got people
ne
Enxight Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 31 of 105 PagelD #: 279

 

 

30
1 Lachance Deon Bryant
2 out here talking about me. Like she told one
3 of my friends something and the whole word
4 around the town was someone was trying to
5 kill me now.
6 So I am letting her know, you
7 see what the fuck you did. Look at what you
8 did. You got people coming after me
9 discussing my name, and I never told you
10 anything from —~ to say anything about me.
airs Like I was mad. Like I put in
12 fear because she had my life on the line,

13 like. I wanted to do something to her. I
14 would have did it. I am not playing. If I
15 wanted to kill her, I would have killed her.

16 Q So you just wanted to scare
17 her?
18 A Yes. I wanted to let her know,

19 look what she did. She put my life in

20 jeopardy over nothing, when I am doing good
21 for myself and you are bringing my name up.
22 And the word around the town was somebody
23 wanted to kill me. So nobody is going to
24 Kill me. I will kill you first, most

25 definitely.

 

 

 

Lice

 

 

Enright Court Reporting (631) 599-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 32 of 105 PagelD #: 280

 

Bm Wi Nw

Hn Ww

 

31
Lachance Deon Bryant
Q And how long did this argument

or interaction last?

RB tT would say it was like two
Minutes.

Q After that two minutes, did you
Leave?

A Yes.

Q Where did you go?

A I was going back home.

Q How far away did you live from
where your aunt lived?

A I would say like a
fifteen-minute walk.

Q Did you come to learn that your
aunt called the police about the incident?

A I found out once I got to the
train station, that I knew that she called
the police.

Q How did you find out?

A The police know me, and when I
was walking, they seen me and was, like,
Chance, and I am like -- T looked and I

started running.

Q Do you remember the police

 

 

 

Enright Court Reporting (631) 389-7768
we

Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 33 of 105 PagelD #: 281

 

32
1 Lachance Deon Bryant
2 officer that called out your name?
3 A No, I don't remember who it
a was.
5 Q Did that police officer draw
6 his weapon?
7 A I didn't sea the police
8 officer.
9 Q When you ran, where did you run
10 to?
11 A I ran through the train
12 station, and -- I ran through the train
13 station, I ran through the taxl stand, and as

14 I was running through the taxi stand, I hit
15 between two taxis, and then I was trying to

16 make it to the sidewalk on the side where the

 

17 taxi is at, and as I was trying to make it to
18 the taxi -- I mean to the sidewalk, the

19 officers came and hit me with the car.

20 Q Let's take that one step at a

21 time.

22 Okay?

23 A All right.

24 Q So you ran from the initial

25 police officer when he called your name?

 

 

 

 

Bnrighe Court Reporting (631) 58g-7 736
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 34 of 105 PagelD #: 282

 

oOo wy WD oO F W NY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

33

Lachance Deon Bryant

A Yes.

QO Did he tell you to stop?

A. No. He just said Chance, and
tI -- like I already know what time it is,

like I already know what is going on, so I
know I got guns on me. I am, like, shit. I
knew that she called the cops on me. I
already felt it, like, because my brother and
them was there with her. So I knew that.
Like when I was leaving, I heard her saying
something like, I am calling the police. But
I am thinking to myself, I didn't do nothing
to you. You deserve that, like dead, as I
don't care how you feel. You deserved this.
My life is in danger now. I put you ina
position where you felt your life was in
danger, so I ran off, I walked off.

And I walked and I got to the
train station right underneath where the bus
ig at. The officer was coming right after
out the police station.

What were you wearing?

O

A I was wearing a burgundy

hoodie, burgundy coat, blue jeans, blue denim

 

 

 

ae a pela Poa gee C3 ops oo Dow. 3 4
Enright Cours Reportlne (632)
Ca :17-cv- - |
se 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 35 of 105 PagelD #: 283

 

 

34

1 Lachance Deon Bryant

2 jeans with burgundy underneath them, and

3 black sneakers.

4 QO The burgundy coat, was it a

S leather coat?

6 A No. A flight jacket.

7 Q You said that your brothers

8 were at your aunt's house?

9 A One of my brothers.
10 Q Which one?

11 A Robert Stockdale.
12 Q Was anyone else at your aunt's
13 house?

14 A yes. Her son Cedrick Ward and

15 his son, Isaiah. I don't know if his last

16 name is Ward or —— what his last name is, but
17 Cedrick's son.

18 QO Anyone else?

19 A I didn't see nobody else. If

20 somebody was there, like, I didn't.

21 Q The weapons that you pulled out
22 while you were at your aunt's house, were

23 they loaded?

24 A Like they didn't have ~~ they

25 had bullets in it, but...

 

 

 

i
Binight Court Reporting (631) 569-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 36 of 105 PagelD #: 284

 

 

—
35

vl Lachance Deon Bryant

2 Q They did or didn't?

3 A They did have bullets in it.

4 Q The automatic had a clip?

5 A Yeo.

6 O How many clips did you have

7 with you?

8 A One clip.

9 O After the police officer called

10 your name and you began to run, did you drop
11 the clip?

12 A No. I threw the whole gun.

13 One -- actually, when I was running, one of
14 the guns fell like that (indicating). It's
15 the one with the clip, but it fell right

16 where I started running at.

17 Q Where were you carrying the

18 gun, the one that fell?

19 A On my waist.

20 OQ What about the other gun?

21 A Both. It was in my waist, too.
22 O Was the revolver in any type of
23 holster?

24 A Yes.

25 Q You said you ran through the

 

 

mnright Court Reporting (634) 589-7788

 
Case 2:17-cv- -
e 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 37 of 105 PagelD #: 285

36
il Lachance Deon Bryant
2 train station where the taxi stand is?
3 A Yes. The taxi stand is
4 connected to the train station.
5 Q Did you try to hide between a

 

6 couple of taxis that were parked?
a A I did hide between two of them.
8 Q As you are facing city hall,

9 are the train tracks to the right or to the

10 left?

11 A Facing city hall, }ike city

12 hall is where you are at, the tracks is where
13 I am at, so where this is the police station,
14 the train tracks is on this side, this way

5 (indicating).

16 Q Were you behind city hall?

17 A I was in front of city hall.

18 Like city hall is here, and I

19 was here (indicating). bike I came from this
20 way (indicating). I was here, this is the

21 police station door (indicating). And as I

22 got directly right there, soon as I walked
23 through under the tunnel and they can see me,

24 they called me right there. They was just

25 waiting. I don't know if he came out on the

 

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 38 of 105 PagelD #: 286

 

—_
37

1 Lachance Deon Bryant

2 call or whatever it was, but some reason I

3 got under there and they seen me, like they

4 already know, they know me.

5. So as soon as I got under

6 there, and she was telling them where I was

7 going, anyway, I'm pretty sure, because

8 directly from where I was walking, like she

9 can watch me walk -- like, literally, I can

10 walk and walk, and she can just watch me and

11 know like he is coming right there. I

12 already knew that she told them that I was

13 coming this way.

14 Q How long were you hiding

15 between the taxis?

16 A Give or take, it wasn't no less

17 than ten seconds.

18 Q When you left that hiding spot,

19 did you run, did you walk, or something else?

20 A No. I ran out.

21 Q How far away was the sidewalk

22 that you were trying to get to?

23 A I would say like this table

24 length.

25 QO The entire table?

 

 

 

Enright Court Reporting (641) S89-7783

 
Case 2:17-cv-07482- C :
482-GRB Document 43-2 Filed 05/07/19 Page 39 of 105 PagelD #: 287

ae

1 Lachance Deon Bryant

2 A No. Like -—7

3 Q Just one table?

4 A Just this one table.

5 Q About ten feet?

6 A Yeah.

7 O In that ten feet is when you

8 were hit by the police car?

9 A Yes.

10 Q Before you started to run from
11 the taxis, did you look to see if there was
12 any traffic coming?

13 A It wasn't. Like Tt -- I didn't

14 see. They had their lights off. Like it

15 wasn't literally ~~ st was a car -- it was a
16 car, like, parked at the side, and as soon as
17 I stepped out, like, because, you know, I am
18 looking back worrying, I know IT got an

19 officer on me, behind me, SO 4s soon as Il

20 looked back, I knew he wasn't there. I

21 checked as soon as I was running out. Like
22 the car was coming with no lights on and the
23 officer was hanging out the window, like.
24 Q So you looked behind you to see
23 +£ the police officer was still following

 

 

  

Engight Court Reooreing (632) SBS Tit
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 40 of 105 PagelD #: 288

 

39
1 Lachance Deon Bryant
2 you?
3 A Yes.
4 Q So as you were looking behind,
3 you were walking forward or running forward?
6 A I was like crouched down. I
7 was looking back. And as I was Looking back,
8 I started to run forward out from the back of
9 the taxi to get on the sidewalk because I
10 know if I had gotten on the sidewalk, I know
11 they gonna caught.me.
12 Q How far from the front of the
13 taxi were you when you got hit?
14 A From the front of the taxi?
15 QO Yes.
16 A I was behind the taxi, so lI
aa was -- the car was in front —— the front of
18 the car was at the rear.
19 Q All right.
20 So you were hiding somewhere
21 around the front of the car?
22 A I was hiding like in the
23 middle, like in between. In between. I
24 would say where the sliding door is at.
25 Q So when you ran, you ran toward

 

 

 

 

 

Enright Court Reporting (631) 389-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 41 of 105 PagelD #: 289

 

 

+
40

1 Lachance Deon Bryant

2 the rear of the taxi because it was parked

3 head in?

4 A Yes.

5 Q How far from the rear of the

6 taxi, then, did you get before you got hit by
7 the police car?

8 A I maybe got like three steps.

9 QO How fast were you running?

10 A Well, I just took off. It

11 wasn't -- it was just like -- I tried to

2 get -- to gain speed to get to the sidewalk
13 so I don't -- I didn't. I wasn't running

14 that fast.

15 Q So you got up, you started to

16 run, took about three steps, and you got hit?
17 A Yeah.

18 QO How fast are you?

19 A I am a fast runner.
20 QO In addition to being a fast
21 runner, are you able to accelerate pretty

22 guickly when you run?

23 A Yes, normally.

24 Q Did the police car come from

25 your left or your right?

 

 

 

Snvight Court Reporting (631) 589
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 42 of 105 PagelD #: 290

 

s
41

1 Lachance Deon Bryant

2 A It came from my right.

3 QO Were you trying to run directly

4 across the street or at an angle or something

5 else?

6 A It wasn't -~ it wasn't the

7 street. I was like -~ how can I say it?

8 Like it wasn’t nowhere in the street. It was

9 like -- like this is the street right here,

10 this is like where the cars park at, they are
1 allowed to park, and first it is a sidewalk,
Ie then there are cars where there is parking.
13 You know what I mean? It wasn't like -- I

14 wasn't in the street.

15 Q So it was a parking area for

16 the cabs?

17 A ¥ esi.

18 Q But you can drive cars in front
19 of the cabs, right?

20 A Yes -- no, you can't drive cars

21 in front of the cabs, not at all.

22 Q Well --

23 A Because it's taxi.

24 QO At the rear of the cabs?

25 A No. In that area where I was

 

 

Enright Court Reporting (€31) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 43 of 105 PagelD #: 291

 

42
1 Lachance Deon Bryant
2 hit at, you can't drive there. It is
3 nothing. It is like a little -- there used
4 to be a garbage -- like where they crush the

5 garbage at. It used to be one of those

6 things there. But it was moved. It is just
7 behind it. It is like -= it is basically

8 like the red -- it is a gate that is

9 protecting for people not to go on the

10 tracks.

11 Q You were flung the opposite

12 direction from the train, right?

13 A In opposite direction.

14 Q You weren't running towards the
15 train tracks, you were running away from the
16 train tracks?

17 A Yes.

18 Q But there are vehicles that

19 drive in that area, the cabs drive there?

20 A Yes.

21 QO The cabs drive there?

22 A Yer.

23 Q Other vehicles drive in that

24 area?

25 A Yes:

 

 

 

 

Enright Court Reporting (6313) 589-7768

 
pe

1 Lachance Deon Bryant

2 Q The police came from your right
3 when you ——

4 A The police came like -- if I am
5 runing this way, the police was coming

6 directly off of Park Place. Park Place -7

7 Park Place -— like they was coming from

8 towards Marcus Street.

9 So they was coming up Park

10 Place towards Marcus street. I don't know
11 where he was coming from, to be honest. Il
a just know it was coming from that direction.
13 Q you had an idea they were

14 looking for you?

15 A I know they was Looking for me.
16 I didn't -- 1 knew the police behind me was
17 looking for me. t didn't know there was a

18 car coming. I didn't know that the police

 

19 officers -- l didn't know they had a direct
20 hit on me, like from coming at that angle.
21 Q You weren't paying attention to
22 the car, you were paying attention and

23 looking at the police officers that were

24 running up behind you?”

25 A Basically.

  
   

 

Enrignt Court Reporting eet)
Case 2:17-cv- 7482-¢ File
cv-07482-GRB Document 43-2 Filed 05/07/19 Page 45 of 105 PagelD #: 293

 

 

 

44
Lachance Deon Bryant

OQ Did you see the car at all
pefore it hit you?

A yes. The reason I seen it,
pecause the officer was directing him, like
Leddy was directing them. I know them. So l
seen him hang out the window, and he was

telling them, like, left, left, left, and it

wasn't no accident at all, like.
10 Honestly, it wasn't no accident

i what they did, like even though I got guns on

12 me.

13 MR. MIDDLETON: Move to
14 strike those portions that are
15 not responsive.

16 Q There is no question with

17 respect to what they did. I'm still asking
18 you how it happened. SO we'll get to the

19 next part, though. Okay?

20 For how long a period of time
21 did you see the police car before it made
22 contact with you?

23 A Like two seconds.

24 QO Did you do anything to get out

29 of the way of the police car?

 

 

ee a

Enright Court Reporting (641) 8S 7788
Case 2:17-cv-07482-GRB Document 43-2. Filed 05/07/19 Page 46 of 105 PagelD #: 294

 

 

45
1 Lachance Deon Bryant
2 A I jumped to the left.
3 QO When you jumped to the left,
4 did the car strike you?
2 A Yes.
6 Q What part of the car struck
7 you?
8 A The front right end.
9 Q Right, meaning passenger side?
10 A Yes, the passenger side.
11 Q What part of your body did it

12 strike?
13 A It hit my legs and -- it hit my
14 whole body, like. I don't really know what

15 went on because it was that fast and it was
16 over.

17 Q Did your body then strike the
18 windshield of the police car?

19 A My face hit it.

20 Q Do you have a driver's license?
21 A Yes.

22 Q How long have you been driving?
23 A I've been driving since 2009 --
24 well, I've been driving before that. Like I
295 nad a license since 2009, but I was driving

 

 

Enright Court Reporting (631) 889-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 47 of 105 PagelD #: 295

 

46
1 Lachance Deon Bryant
2 before that. I've been driving since I was
3 sixteen.
4 Q In the two seconds that you saw
S the car before it hit you --
6 A Um-hum.
7 Q -~- were you able to determine

8 its speed?

9 A No. But I know it was fast.
10 Q You know it was fast, but you
ik only saw it for two seconds?

12 A Yes.
13 QO After you were struck, did you

14 feel pain in any part of your body?
15 A My whole body was numb. Like

16 my face was the most crucial part, though.

17 O After you were struck, did the
18 police restrain you in any way?

19 A I know they just -- like he put
20 his foot on my back and told me to stay down,
21 like telling me to stay down.

22 Q After your face hit the

23 windshield, you rolled off the front of the
24 car?

25 A I don't know. I can't tell you

 

 

 

 

Enright Court Reporting (631) Se9-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 48 of 105 PagelD #: 296

 

 

Lachance Deon Bryant
what happened.
Q Were you on the ground when the

police officer put his foot on your back?

Yes.
QO Did the police officer handcuff
you?
A Yes.
Q Do you know if the police car

hit anything other than you?

A Yes. It hit the taxis, too.
It hit the right one, the taxi first on the
street.

Q Did you see it hit the taxi, or
did you know it hit the taxi after the

incident occurred?

A No, I didn't see it hit the
taxi. I noticed after it occurred.
Q By the way, have you seen any

videotapes of this?

A I mean a videotape of me, like.
Tt didn't show, like, the police, the vehicle
and the taxi, because they didn't give me

that tape. They didn't give me that camera

angle.

 

 

 

 

Fnright Court RKeportinad (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 49 of 105 PagelD #: 297

 

we

OY On aS WW N

10
11
12
13
14
15
16
aie
18
i
20
2 Il
22
23
24
25

 

48
Lachance Deon Bryant

Q Who did that tape?

A Well, they told me -- well, my
private investigator, Donald Samone, told me
that the precinct -- mine, the precinct --
the taxi stand said that that camera angle
where I was hit at wasn't working, it was
down, that they had a work order in for it.

Q So did you ever see any
videotapes of the area at the time that the

accident or incident occurred?

A Yes.
QO What tapes did you see?
A I seen tapes of the front of me

running fast, the front of the taxi stand. I
seen tapes of the taxi, like they -- it just
shows like inside the taxi area where you are
going, and orders of the taxis, and seen the
upper camera that they have, and it shows
just me laying on the ground and the officer
putting his foot on my back, and that is it.
It doesn't show --

Q That was all from the taxi
stand?

A Yes.

 

Enright Court Reporting (631) 589-7783

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 50 of 105 PagelD #: 298

 

49
1 Lachance Deon Bryant
2 Q No body cams or dash cams with
3 the police officers that you know of?
4 A No.
5 If there was, like, I never got
6 it.
7 QO You were arrested that
8 evening -—-
9 A I was arrested.
10 Q -- or morning --
11 A Yes, morning.
12 Q -- I should say?
13 A Yes.
14 Q Were you taken to a hospital?
15 A I was taken to South Nassau

16 Communities Hospital.

17 Q That is in Oceanside?
18 A Oceanside, New York.
19 Q Were you taken to the emergency

20 department?

21 A Yes .
22 Q Did they treat you?
23 A Yes.
24 Q Did they admit you?
25 A Yes.

 

 

oO
Ne
|
~d
~J
oD
MM

Enright Court Reporting (631) 5

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 51 of 105 PagelD #: 299

 

50

1 Lachance Deon Bryant

2 Q How long were you admitted for?
3 A I stayed there for three days.
4 Q When you got there, did you

3 tell them what was hurting?

6 A I don't really remember.

7 Q Did you make complaints about
8 your foot?

9 A Yes.

10 Q What foot?

11 A My right foot.

12 Q Did they X ray it?

13 A Yes.

14 Q Did they tell you that you had
15 a broken bone in your foot?

16 A They told me it was fractured.
17 Q What other injuries did you

18 complain about?

19 A Chest pain, and my mouth and
20 head, my head.

21 Q Did you lose your two front

22 teeth as a result of this accident?

23 A eel:
24 Q Was your head bleeding?
25 A Wes) -

 

 

 

Enright Court Revorting (€31) 389-7788
a a 7)
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 52 of 105 PagelD #: 300

 

& Wo NY F

10
11
12
13
14
15
16
a)
18
19
20
21
22
23
24
25

 

51

Lachance Deon Bryant

Q Did you get any stitches?
A No.
QO Did you have any portion of

those teeth extracted, or were they
completely knocked out in the accident?
A No. I had one-half, like a

little piece of it was extracted, and --

O Was that at the hospital?
A No. That was recently. That
was -- I can't -- I don't remember what month

it was, but that was just recently. I just

went out to the hospital and got it done.

Q While you were in Five Points?
A In Five Points.
Q Did they tell you any other

fractures or injuries that you had other than
the fractured bone in your foot?

A No.

Q I am going to show you an
exhibit that has been marked Exhibit A of
today's date. Now I want to ask you to take
a look at this document, and then I will ask
you some guestions about it.

Okay?

 

 

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 53 of 105 PagelD #: 301

 

WO DYNO FH

a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Lachance Deon Bryant

A
Q

All right.

Just flip through those pages.
Do you recognize that document?
Yes.

Is that the Complaint that you

filed in this --

A
Q
A
Q

Yes.
-- lawsuit?
Yes.

Do you see on the page that is

numbered four --

A

Q
A
Q

Q

Yes.

-- where it says facts?
Where it says what?
Facts. Up at the top.
Do you see that?

MeTsh.

Do you see where you wrote

that? Is that in your handwriting?

A

Q

officer took
A

ry
SZ

Yes.

Do you see where you wrote down
out his weapon?
Yes.

Do you remember an officer

92

 

 

Enriarnt

Court Reperting (631) 585-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 54 of 105 PagelD #: 302

 

WwW NO FP

~) sO on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Lachance Deon Bryant

taking his weapon out?

A Like I -- it was from a
distance, but like it was -- I was running.
Q So you are not really sure if

he took out his weapon?

A Yeah.

Q You are not really sure?
A Yes, I'm not really sure.
Q In any of the other

confrontations that you had with Long Beach

Police, did they ever draw their weapons on

you?
A Yes.
Q When?
It was 2010, in front of my
house.
Q Was that for parole violation?
No. It was just a regular
stop. Like they stopped me and -- because
they say -- like they say I always have gun
on me.

Q When they stopped you that
time, did you have any guns?

A No.

53

 

 

Enrignt Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 55 of 105 PagelD #: 303

 

bh
Oo Wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

54
Lachance Déon Bryant
Q Did you start a lawsuit as a
result of that stop?
No.
Q The guns that you had the night
or the morning that you were arrested, were

they legal weapons or illegal weapons?

A You mean like --

Q Were you licensed to carry a
gun?

A No.

Q Did any of the police officers

during the confrontation on December 25, 2016

ask you to stop?

A Yeah.

Q Did you follow that
instruction?

A No.

Q As a result of that

instruction, you kept running?

A Yes.

Q When you were running and
eventually hiding, you knew that the police
were told that you were armed?

A Yes. I don't know that they --

 

wa)
x
oO
{
~.]
I
co
oO

Enright Court Reporting (631)

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 56 of 105 PagelD #: 304

 

 

—
55

1 Lachance Deon Bryant

2 I don't know. I didn't know that they was

3 told I was armed, but I am assuming that they
4 knew that.

5 Q: You thought your aunt told them
6 that you were armed?

7 A Of course.

8 QO You admitted that you were

9 armed at the time that you were stopped?

10 A ress

11 Q They, in fact, found one gun on
12 you?

13 A Mers".

14 Q And there was another gun

15 somewhere in the area, at least a clip

16 somewhere in the area?

17 A Yes.

18 Q Was it a gun or a clip or both?
19 A It was both.

20 Q Did you admit it was yours?
21 A No.

22 Q Let me ask you, was the

23 automatic a black Bersa?

24 B Black 9.

25 QO Mini?

 

 

Enright Court Reporting (631) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 57 of 105 PagelD #: 305

 

56
1 Lachance Deon Bryant
2 A Yes.
3 Q 9 millimeter, right?
4 A Yes.
5 Q Do you know what the serial
6. number was on that weapon?
7 A No.
8 Q The other one was a .38?
9 A Revolver.
10 Q Was it an Amadeo Rossi?
11 A I am assuming it was. Like

12 that is what they say it is.

13 Q Did you ever see the guns after
14 you were arrested?

15 A Yes.

16 Q Who showed you those guns?

17 A The officers that came and

18 fingerprinted me for DNA form.

19 Q Did you tell the officers those
20 were the guns you were in possession of

A il before the arrest?

22 A No.

23 Q When you filled out this

24 Complaint, which correctional facility were
25 you in?

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 58 of 105 PagelD #: 306

 

57

ft

Lachance Deon Bryant

2 A I was in Clinton.
3 Clinton, okay.
4 Did anybody help you fill this
5 out?
6 A Yes.
7 Q Who helped you fill it out?
A His name, like, Tiger.
9 Q Was he another inmate?
10 A Yes.
11 Q You gaid that you pled guilty

ae after the arrest in 2016, true?

13 A Yes.

14 Q So there was no trial?

15 A No.

16 Q Was there a grand jury

vy proceeding?

18 A T didn't go to no grand jury

19 proceeding.

20 Q Do you know if you were

21 indicted?

22 A Yes, I was indicted.

23 Q Did you have assigned counsel?
24 A Yes.

25 Q Who was your attorney for the

 

 

 

; 1,

Mnright Courk Reporting

ON
i
pay
C
wo
oO
J
J
wm
m
Case 2:17-cv- - B
7-Cv-07482-GRB Document 43-2 Filed 05/07/19 Page 59 of 105 PagelD #: 307

 

 

—
58

1 Lachance Deon Bryant

2 2016 arrest?

3 A Laurie Golombeck.

4 Q Do you know where her office

5 is?

6 Westbury, New York.

7 Q After your arrest were you in

8 Nassau County Jail?

9 A Yes.

10 QO Before your plea were you
11 released from Nassau County Jail?

12 A No.

13 Q How much time were you in

14 Nassau County Jail before being moved
igs upstate?
16 A Bight or nine —~ eight to nine

17 months.

18 Q Does that count towards your
19 time served?

20 A Mes E

2a QO T will show you Exhibit B, and

22 I ask that you take a look at that document.
23 Did you ever see that document

24 before?

25 A Yes. T wrote it.

 

 

Yh

Enrignt Court Reporting (631) S89-7T78E
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 60 of 105 PagelD #: 308

 

 

—
59
1 Lachance Deon Bryant
2 Q When did you write it?
3 A I can't say that. I don't know
4 the specific date it was.
5 Q You see on the second page your
6 signature?
7 A Yes.
8 Q 17A3781, is that your prison
9 number?
10 A Yes.
11 Q Do you see where you indicate
a2 that you were approached by an officer with
13 his gun drawn?
14 A Yes.
15 Q You don't actually remember
16 that, do you?
17 A IT do remember it.
18 Q Before you said that you
19 weren't sure if the officer had his gun
20 drawn.
21 A I said I am not sure, but I
22 know the officer there. I know I was
23 approached by the officer.
24 Q Is this the officer that called
29 your name?

 

 

Enright Court Reporting (631} 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 61 of 105 PagelD #: 309

 

60
1 Lachance Deon Bryant
2 A Yes.
3 Q But you never actually saw his
4 gun drawn?
3 A Like, he -- he -- I don’t know
6 what it was. It could have been
7 walkie-talkie or whatever it was. He -- I

8 just know that he had something in his hand.
9 Q You see a little further down

10 in that statement that you said that you were
11 stepping from behind these taxis that weren't
12 parked in the street, and you ran out the

13 back, and just as you stepped out from behind
14 these taxis, you saw a vehicle approach with
15 the lights out?

16 A Um-hum.

17 0 That was that two-second period
18 of time that you testified to before?

19 A Yes.

20 Q Within that two-second period

21 of time, the vehicle hit you?

22 A Yes.
23 QO So it was within two seconds of
24 you stepping out from in between those cars?
25 A Yes.

 

 

Emgight Court Reporting (631) 989-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 62 of 105 PagelD #: 310

 

 

|
1 Lachance Deon Bryant
2 0 It was your intention, had the
3 officer's car not made contact with you, to
4 keep running --
5 A Yes.
6 OQ ~~ and to avoid an arrest?
7 A Yes.
8 Q And if you made it to the
9 sidewalk, that they wouldn't have caught you?
10 A I know they wouldn't have
11 caught me.
12 Q How do you know that?
13 A I am faster than them. They
14 never Gatch me. They never caught me before,
LS never. When I was running, never.
16 Q You have run from the police
i before?
18 A Yeah.
19 Q The police officers knew you
20 ran from them before?
21 A Yes.
22 MR. MIDDLETON: Can I have
23 that one?
24 Q I will show you what is marked
25 as Exhibit C. I ask that you take a look at

 

 

in
mM
LO
|
J
+d
aD
oo

Enright Court Reperting (631)
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 63 of 105 PagelD #: 311

 

62
1 Lachance Deon Bryant
2 that.
3 Do you remember preparing these
4 answers?
5 A Yes.
6 Q Those were prepared in response
7 to questions that my office sent to you,
8 right?
9 Yes.
10 QO These answers that you gave are
11 true?
12 A Yes.
13 Q At least based upon your
14 recollection of what occurred.
15 A Yes.
16 Q You indicate here that you were

17 treated by a physical therapist while you
18 were at Nassau County Jail.

19 A Yes.

20 QO How long did you undergo

21 physical therapy?

22 A I think I was there -- I think
23 it was like three or four weeks.

24 Q Was that for your foot?

25 A Mest.

 

 

 

Enright Court Reporting (632) 589-7788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 64 of 105 PagelD #: 312

 

63
1 Lachance Deon Bryant
2 QO Did you get any dental care
3 while at the Nassau County Jail?
4 A No, they didn't. They looked
5 at my mouth, but they didn't do no dental
6. care. I didn't get dental care until I was
7 up here.
8 Q When you were having physical

9 therapy at the jail, how often would you have

10 those physical therapy visits or appointments?

11 A I get it once a week.

12 O What injuries are you claiming
13 occurred as a result of this accident?

14 A I had head trauma, my teeth

15 knocked out, and fractured foot.

16 Q When you were in the hospital
OPt for the three days, did they cast your foot?
18 A No.

19 Q Did they put it in any kind of

20 boot?

21 A Yes, put it in a boot.

22 Q How long did you wear the boot
23 for?

24 B Wore the boot for like a month.
25 O That month that you were at the

 

 

 

 

neignk Court Reporting (631) S8°-77SE
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 65 of 105 PagelD #: 313

 

64
1 Lachance Deon Bryant
2 Nassau County Jail the entire time --
3 A Yes.
4 Q -- were you able to take it off
5 to shower?
6 A Yes.
7 Q Did you get the boot at the
8 hospital or somewhere else?
9 B I got the boot at the hospital.
10 Q Other than the physical therapy

11 and wearing the boot, did you get any

12 treatment for your foot at Nassau County

13 Jail?
14 A No.
15 Q Did you get any treatment for

16 your lacerations to your head at the Nassau
af County Jail?

18 A Well, they wasn't -- they --

19 they, like, wiped it off and stuff like that.

20 Q Did you have bandages on it or
21 something else?

22 A No, I didn't have no bandage.
23 It was just scabs.

24 QO What parts of your head were
25 Guts &

 

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 66 of 105 PagelD #: 314

 

65
i Lachance Deon Bryant
2 A Right here (indicating).
3 O Indicating in the hairline,
4 about two inches above the hairline on the
5 left side.
6 A Yes.
7 Q Did they give any sort of

8 ointment to put on that?

9 A No.

10 Q Were you prescribed any

11 medications after you left the hospital?

12 A No. They gave me -- they gave

13 me antibiotics.

14 QO Did they give you ibuprofen?
15 A Yes.
16 Q How long did you -- for how

17 long a period of time did you take the

18 antibiotics?

19 A ' I took the antibiotics every

20 day.

21 Q Since being incarcerated either
22 at Nassau County Jail or Five Points or at

23 the Clinton facility, have you sought any
24 psychiatric or psychological treatment?

29 A No, I don't -- no.

 

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 67 of 105 PagelD #: 315

 

10
11
12
13
14
15
16
wy
18
19
20
21
22
23
24
25

 

oOo TI Hn oO W W Dd

66
Lachance Deon Bryant
Q Have you asked for any
psychiatric or psychological treatment?
A No.
Q I will show you what is marked
as Exhibit D. Take a look at that document.
A Yes.
Q Was that document prepared in

response to the questions that my office sent

you?
Yes.
Q That was rejected by the court,
true?
A That was rejected.
Q Weish?
A No. I didn't ever have no

documents that said it was rejected.

Q I will show you what has been
marked E of today's date. It is a cover
sheet from the United States District Court
for the Eastern District of New York.

Can you take a look at that.
Do you ever recall seeing a

document like that?

A What, this right here?

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 68 of 105 PagelD #: 316

 

67
1 Lachance Deon Bryant
2 Q Yes.
3 Did you ever sée that document
4 before?
5 A I'm not sure. I don't
6. remember. I was sent a lot of different
7 documents.
8 Q Do you remember why you would
9 have sent a typed up response to my office's
10 questions and then a handwritten response to

11 my office's questions?

12 A Because I wasn't sure like how

13 I was supposed to proceed with the whole

14 thing. Like I wrote, and then I thought it

15 would be -- I was getting help, and somebody
16 told me it would be better for me typing it.
7 Q In the typed up version of your
18 responses, do you see where number 16 is

19 listed on the first page?

20 A Yes.
21 Q It indicates that you were
22 earning eight hundred to a thousand dollars

23 per week.
24 A Yes.

25 QO Where were you making that

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 69 of 105 PagelD #: 317

 

68
1 Lachance Deon Bryant
2 money? Was that in Minnesota?
3 A EIS.
4 QO So at the time that you were

5 involved in the accident with the police car,
6 December 25, 2016, you weren't making that
7 eight hundred to a thousand a week, true?

8 A Yes, I was.

9 O You indicated before that you
10 came back from Minnesota sometime in August
11 or September of 2016, true?

12 A True.

13 Q Did you return to Minnesota
14 between August and December?

15 A No. But I was doing plumbing
16 with my friend David.

se Q So it was with a different

18 company or different person that you were

19 making eight hundred to a thousand a week?

20 A Yes. It was with a different
21 guy.

22 Q Local guy?

23 A Yes.

24 QO Long Beach?

25 A Yes.

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 70 of 105 PagelD #: 318

 

69
1 Lachance Deon Bryant
2 QO What is his name?
3 A David Paller.
4 QO Pallor, P-A-L-L-O-R, or ~-
5 A L-E-R.
6 Q L-E-R, okay.
7 Does he have his own business?
8 A No. He works for his boss, so
9 we was doing like -- he had -- he worked with
10 his boss, and his boss had him -- like if he

ail would call him, and he just go do like local
12 jobs in the neighborhood, help fix people's
13 plumbing.

14 QO Aside for working for his boss,

15 he did side jobs?

16 A Yes.

17 Q That is when he called you?
18 A Yes.

19 QO Did he pay you in check or

20 cash?

21 A We got cash.

22 Q How many days a week were you

23 working to earn this eight hundred to a

24 thousand?

25 A Maybe three or four days a

 

 

 

 

Enright Court Reporling (631) 5@9- i788
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 71 of 105 PagelD #: 319

 

70
1 Lachance Deon Bryant
2 week.
3 QO So the average then was $900

4 per week?

5 A Yes. Like we get two hundred a
6 job. That is what he gave me.

7 QO His name was David Paller?

8 A “e's.

9 Q What is his address?

10 A He live at 24 Oak Court.

11 Q How long a period of time did
12 you work for him?

13 A I worked for him for like -- I

14 would say like maybe three months, four
is months.
16 Q Were you earning the amount of

i money he paid you, between eight hundred and

18 a thousand, every week for that entire time?
19 A Yes.

20 QO You worked three to four days a
21 week with him?

22 A Yes.

23 QO When you say three to four days
24 a week, do you mean just a couple of hours a
25 day?

 

 

 

Enright Court Reporting (631} 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 72 of 105 PagelD #: 320

 

71
1 Lachance Deon Bryant
2 A He had like -- depending on how
3 long it take us to do the job. We do like
4 sinks, like showers, re-routing, doing other
5 things like in -- like going through the
6 ceiling and taking stuff out and putting in.
7 What do you call it? I forgot the name of
8 the: objects. But like where you just cast up
9 everything and do different things.
10 O He paid you out of his pocket?
yl A Gesk
2 Q Is it your claim that the
13 officers used excessive force before they
14 arrested you, after they arrested you, or
15 both?
16 A They used excessive force both.
1? Q Is it your claim that the
18 excessive force before your arrest was
19 striking you with a car?
20 A Yes.
21 Q You didn't hear the police
22 officer say that it was an accident at the
23 scene?
24 A That it was an accident at the
Zo scene?

 

 

Enright Court Reporting (6231) 5O9-7F 78

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 73 of 105 PagelD #: 321

 

wo

dei),
2
13
14
15
16
17
18
19
20
21
on
23
24
25

 

Oo Yo oO 8B W NY FB

h
OQ

72

Lachance Deon Bryant

QO Yes:
No.
Q What force did they use and how

was it excessive after the accident occurred?

A Because they just keeping their
feet on me. Like I am already down, I'm
already hit. I can't move. Like there is no
reason for you to keep putting your foot on
me, telling me to stay down. That doesn't
make any sense at all.

I don't see the sense it makes.

A person is down, hit by a car, struck
already, what does it make sense for you to
put your foot on me, like keep telling me
like -- like this, stay down, stay down?
Like I am staying down. There is no need for
you to keep putting your feet on me at all.
Like it doesn't make any sense. That is
excessive force. Why do you have to put your
foot on me? I am already down.

Q At the time that they had their
foot on your back, had they frisked you yet?

A No, they Gidn't frisk me yet.

QO They did frisk you, though,

 

Enright Court Reporting (631) 539-7785

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 74 of 105 PagelD #: 322

 

WY MoO F

io Oo SF H WO eB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

before they
A
car.
Q
A

0

73
Lachance Deon Bryant
put you in the police car?

They never put me in a police

You went in an ambulance?
Ambulance.
Did they frisk you before they

put you in the ambulance?

A
Q

Yes.

Did they find any other weapons

or contraband?

A
revolver on
Q
any sort of
drugs?
A
Q
your Eighth
deprive you
A
was helping
somebody to
Q

handwritten

Yes. A weapon. I hada .38
me.
Did they find anything else,

-- any other type of weapon or

No.

You state they deprived you of
Amendment Rights. How did they
of your Eighth Amendment Rights?

In that subject, like somebody

me, I don't even -- I asked
help me write the lawsuit, so.
So with respect to the

answers to the questions that my

 

Enright Court Reporting

(631) 589-7766

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 75 of 105 PagelD #: 323

 

 

74
ml Lachance Deon Bryant
2 office gave you --
3 A Um-hum.
4 Q -- Exhibit C, somebody helped
5 you answer those questions?
6 A No. I did those on my own.
7 Q The typewritten ones in front
8 of you now as Exhibit D, did someone help you
9 with those answers?
10 A Yes ;
11 Q Who helped you?
12 A K.
13 Q Is that another inmate?
14 A Yes.
15 Q Where was that?
16 A Five Points.
a7 Q Do you have’ K.'s last name?
18 A No.
19 Q How is it that you claim your
20 Fourteenth Amendment Rights were violated?
21 A To be honest, I don't even ——
22 Q You don't even know what that
23 phrase means?
24 A No.
25 Q Are you familiar with the

 

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 76 of 105 PagelD #: 324

 

oa 1a DO Oo B&B W DN BH

10
11
12
13
14
15
16
ai
18
19
20
21
22
23
24
25

 

75
Lachance Deon Bryant

Bighth and Fourteenth Amendments to the U.S.

Constitution?
A No.
Q Are you familiar with any

sections of the New York State Constitution
that you say were violated?

A I just know -- I know the Fifth
Amendment Right.

Q That's the right against
self-incrimination, right --

A Yes.

Q -- you don't have to say
anything to anybody?

A Yes.

Q That's the only Constitutional
right you are familiar with?

A Yes.

Q In the answer to number 26 on
the second page of that document,
document D --

A Yes.

Q -- what medical documents do
you have?

A I have my hospital -- my

 

oD

Enxight Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 77 of 105 PagelD #: 325

 

ao ~ nN wo

10
al il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Bm Wi NO fF

76
Lachance Deon Bryant
hospital records.
Q Sir, I am going to ask you if
you can sign some authorizations. Okay?
Because as a result of you suing the two
officers, we are entitled to get your medical

records, and in order to get your medical

records --
A I sent them to you.
OQ Those authorizations either

never came to mé or were improper and were
rejected, so on the record today I'm going to
ask you to sign these documents.

Okay?

There is an "X" on the bottom
of each page. You will see this is an
authorization for the release of health
insurance pursuant to HIPAA, which is a
Federal law, so I can't get your medical
records unless these documents are signed.

A This 1s what I am not
understanding. How did you get all of my
other paperwork and you don't have all of
that, and that was sent together?

oO I don't have the other

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 78 of 105 PagelD #: 326

 

77
1 Lachance Deon Bryant
2 paperwork.
3 A ~oam not understanding. You
4 got everything else.
3 Q I got stuff that you sent me,
6 but I need to get it directly from the
7 facility.
8 A You have everything else. How
9g come you don't have my medical records? I

10 sent you everything with the package that

11 comes with this.

12 Q What I am telling you is this.
13 Not only am I entitled to have
14 you send it to me, I am entitled to get it
15 directly from whoever provided you the

16 medical care. Because whatever is missing,
1? that is important to your case. I may not
18 have it because maybe they didn't give it to
19 you, or maybe it didn't come through, so that
20 is why I need you to sign these documents.

21 A All right. That is no problem.

22 I just wanted to know, like.

23 QO Yes.
24 That is why each one has an
25 "%," so I can send it to each one of the

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 79 of 105 PagelD #: 327

 

 

78

7 Lachance Deon Bryant
2 facilities.
3 A What is HIPAA.
4 Q HIPAA is a Federal statute that
2 requires this type of form authorizing me to
6 obtain the records. You have to authorize me
7 to get the records. I can't just say give me
8 the medical records.
9 Okay?
10 A Uh-huh.
11 (The witness complies.)
12 Are all of these the same?

13 O They are all the same, but I

14 have to send them to different facilities. I
15 have to send them to Nassau County Hospital,
16 Nassau County Jail, and I have to send them

17 to DOCCS?

18 A (The witness complies.)
19 Q Thank you, Mr. Bryant. I
20 appreciate that. It saves us a4 lot of time

z II sending things back and forth. Thank you.

22 At any time that you were

23 employed either in Minnesota or working for
24 your friend in Long Beach doing the plumbing
25 work --

 

 

 

Emxight Court Reporting £6313 589-7758

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 80 of 105 PagelD #: 328

 

SO Oo fF WD DS

10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

19

Lachance Deon Bryant

A Yes.

Q -~- did you file any tax
returns?

A Yes. I filed tax returns for

the one in Minnesota.
0 Minnesota.

Did you ever file any other tax

returns?
A Yes.
2014, '15, I think it was.
Q I may send you another

authorization.
Let me ask you this.

As part of your claim, are you

claiming that you lost earnings?

A No.

QO No, there is no lost earnings
claim?

A No lost earnings.

I didn't lose nothing. All I
got is hospital bills. I am pretty sure
that's the only thing I have.

Q Before your arrest were you

Medicaid eligible?

 

[nright Court Reporting (631) 569-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 81 of 105 PagelD #: 329

 

80
1 Lachance Deon Bryant
2 A Medicaid eligible?
3 QO Yes.
4 Did you receive Medicaid

5 benefits?
6 A Yes.
7 Q If you went to the doctor or

8 the hospital, Medicaid paid for the visits,

9 right?
10 A Yes.
11 Q Do you have any reason to

12 believe that Medicaid didn't pay those visits

13 after your arrest, like to South Nassau

14 Communities Hospital?

15 A No. I am pretty sure they did,
16 but...

17 Q While you are incarcerated, do
18 you get bills for medical care?

19 A No.

20 Q So Armor Correctional Health,

21 Inc., do you know what organization or entity
22 is?

23 A No. But I know when I was in
(24 Nassau County they sent me a document telling
25 me, like, something about me -- like they

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 82 of 105 PagelD #: 330

 

Oo Oo SF DH OO BP WD NY PF

NP PP RP Be Be RP PB Ye

21
22
23
24
25

 

81

Lachance Deon Bryant

sent me something from, like, the place on

Charles Lindbergh and Medicaid place, telling

me like it was no longer.

Q

You were in the Nassau County

Jail in January and February 2017, right?

A
Q
requests?

A

Q
today's date.
you could.

A

Q
handwriting?

A

Q

WES.

Did you make sick call

Yes.

MR. MIDDLETON: Mark these
collectively.

(Sick Call Requests were
marked as Respondents! Exhibit
F for identification, as of
this date.)
I will show you Exhibit F of

Just flip through the pages if

Yes,

Are those all in your

Yes.

Are those documents that you

filled out to get medical attention while in

 

Enright

Court Reperting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 83 of 105 PagelD #: 331

 

WO NO PR

ht
oO

iC
ke

13
14
15
16
17
18

20
21

 

82
Lachance Deon Bryant
Nassau County Jail?

A Yes.

Q Did they address any of your
requests while you were in Nassau County Jail
for medical attention and care?

A Well, they suck. Like they
didn't -- honestly, I was complaining. I
complained so much, that they kicked me out
of medical ward. Like my foot when -- my
feet, I couldn't feel my toes for a little
while, and like they was mad at Mme. Like I
am -- like I just wanted to walk without a
limp. I didn't want to have that feeling no
more. And they was getting upset at me, keep
trying to give me ibuprofen. I don't even

like to take pills because it bother my

stomach.

QO Did you ever break your right
leg before --

A Yes.

O -- the incident --

A Yes.

QO -- in December of 2016?

A No. No. I broke my right leg

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 84 of 105 PagelD #: 332

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

2012.

PO Fr OO Fr ODO FO PO

Q

Lachance Deon Bryant

Right before 2016?

Yes.

You had surgery on that, right?
ves.

They put a rod?

A rod in my right leg.

How did you break that leg?

Car crash.

Were you driving?

Yes.

Were you arrested as a result

of that crash?

A
Q

No.

Did you file a lawsuit as a

result of it?

A
Q

accident?

A

No.

Was it a one-car or two-car

One car. I went through the

guardrail on the highway.

Q
A

Parkway.

Where did that occur?

That was on the Meadowbrook

83

 

Enright Court Reporting (632) 569-7795

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 85 of 105 PagelD #: 333

 

me W NN

il
12

14
15
16
17?
18
19
20
2]
22
23
24
25

 

10:

13

84

Lachance Deon Bryant

Q Just lost control of the car?

A Yes. It was snowing, and I
slid out.

Q Other than obviously not having

your front teeth, do you have any complaints
with respect to your mouth area presently?

A Yes. Like my whole imagine is
gone. These two teeth right here, like I
can't -- I can't drink nothing. If I drink
something cold, they start to numb in my
mouth. And like I chew different. It is
just -- it is different. The food falls out.
It is different.

Q Has the Department of
Corrections indicated they will do anything
for your teeth?

A I been trying. They been
telling me they would. Not so far.

Q Other than your mouth, does
your head bother you any more where you got
the lacerations?

A Well, I still get -- I get
migraines a lot.

Q Did you get migraines before

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 86 of 105 PagelD #: 334

 

85

1 Lachance Deon Bryant

2 this arrest?

3 A No.

4 Q Were you ever treated for

5 migraines before this arrest?

6 A No.

7 QO How often do you get a

8 migraine?

9 A It comes like maybe like twice
10 a week.
11 QO Does anything bring them on,
12 exposure to light, noise, anything else?
13 A No. I just be laying down and
14 my head hurts. It hurts for like -- maybe
15 like twenty minutes and go away. I just -- I

16 have something to drink or try to rub the

17 side of my head.

18 Q Since being incarcerated after

19 the 2016 arrest, have you engaged in any sort

20 of exercise program while incarcerated?
21 A No, no exercise program.

22 Q You said before that you are
23 not working while in prison, right?

24 A No.

25 QO With respect to your right

 

 

Enright Court Reporting (622) H29-T78k

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 87 of 105 PagelD #: 335

 

N NY NY FPP FP PP PB BP PE
MO FPF OO 6b © IN WA HU B® WwW NY

23
24
25

 

86
Lachance Deon Bryant
foot, how does that feel now?

A Like I still get a little limp,
but it is okay. It really -- I don't know.
Tt doesn't give me too much problems.

Q After you had the boot taken
off and the physical therapy was ended, did
it feel pretty much the same way it feels
now?

A No. It is better now.

Q How long a period of time did
it bother you after the physical therapy

stopped?

A Like maybe, like, five or six
months.

Q What did it feel like during

the five or six-month period?

A It just felt like -- I used to
get tingly feeling. Like sometimes I had
numbness to the toes, and like the side of my
foot, it hurt. Like it would just give me
deadness, like sometimes it falls asleep when
I am walking. I get to go to sleep, I lay
down, it cramps up, stuff like that.

0 After that five to six-month

 

Bnright Court Reporting (632) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 88 of 105 PagelD #: 336

 

87
1 Lachance Deon Bryant
2 period, that diminished?
3 A Yes. It be like problematic
4 here and there. It will bother me sometimes,
5 but it is not really like how it used to be.
6 Q When was the last time you had

7 any treatment for your right foot?

8 A Since physical therapy, that's
9 the last time.

10 Q When was the last time you had
iil any treatment for your lacerations in your

12 head? Was it at the hospital or Nassau

13 County Jail?

14 A That was in Nassau County.

15 Q In the jail or the hospital?

16 A The jail.

17 Q When was the last time you had
18 any treatment done to your mouth? Was that
19 at Five Points?

20 A Yes. It was just recently.

21 Like I think it was January. I don't know if
22 it was January I got a tooth -- no. Like

23 probably, like, 1% was between, like, August
24 and now. I know I got the tooth -- Tf got

295 this piece right here took out (indicating).

 

 

Bnright Court Reporting (631) 569-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 89 of 105 PagelD #: 337

 

WwW NO fF

us

10
1a.
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

88
Lachance Deon Bryant
QO Since being incarcerated since

2017, have you had any visitors from

family --

A Yes,

Q -- while you were at Nassau
Jail?

A Yes.

Q Since being transferred

upstate, have you had any visits from family?

A Mes .

Q Who visited you?

A My mom, my sister.

Q How much?

A They came up here. They came

here once.

Q Anybody visit you here while
you have been at Sing Sing?

A No.

Q How long are you going to be

here in Sing Sing before you are transferred

back?

A My guess 18S aS good as yours.
I don't know when they -- whenever court is
done.

 

Engight Court Reporting (631) 389+77568

+

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 90 of 105 PagelD #: 338

 

89
1 Lachance Deon Bryant
2 Q Have you seen your son since
3 you have been incarcerated?
4 A No.
5 QO As part of your claim it's
6 limited to éxcessive force, true?
7 A Limited, like.
8 Q The only thing you are suing

9 these two police officers for is use of

10 excessive force?

11 A No. Mental anguish.

12 QO T am talking about your

13 constitutional -- your alleged constitutional
14 violations.

15 A Yes.

16 QO Is that limited to excessive

17 force?

18 A I don't understand that.

19 Q Are you suing them for anything
20 else as a result of the arrest?

21 A No.

22 QO Just using too much force?

23 A Yes.

24 QO As part cf that, you are

25 Claiming physical injuries -——

 

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 91 of 105 PagelD #: 339

 

90
1 Lachance Deon Bryant
2 A Yes.
3 Q -- as a result of the alleged
4 excessive force?
5 A Yes.
6 Q Have you sued these police
7 officers for negligence at all?
8 A No.
9 QO Are you claiming they were

10 negligent in the operation of the vehicle?
11 A What do you mean?
12 QO Are you claiming that they,

13 while they were driving the vehicle, operated

14 it in a negligent or careless manner?

15 A Yes.

16 Q Are you suing them for punitive
17 damages?

18 A Yes.

19 Q What is the basis for the

20 punitive damages?

21 A Basically after, I would say,

22 like that night, they was careless.
23 QO In addition to excessive force,
24 are you suing the officers for assault and

25 battery?

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 92 of 105 PagelD #: 340

 

 

91
Lachance Deon Bryant

A I feel like that, the vehicle
assaulted me.

Q So the assault and battery
claimant is limited to the accident between
you and the police car?

A Yes.

Q In your Complaint that we

marked as A, you claim nominal damages?

A Yes.
Q What do you mean by that?
A Well, like I don't -- you know,

I don't know what that means. Like when I
typed everything up, I was helped.
Q So you don't know what you

meant by that?
A No.

(Continued on next page to

include jurat.)

 

nT

Enright Court Reporting (631: 5389-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 93 of 105 PagelD #: 341

 

 

15
16
17
18
iS)

20
21
22
23
24
25

 

 

 

92
Lachance Deon Bryant
Q You are not Claiming a false
arrest?
A No.
Q You are not claiming malicious
prosecution?
A No.
MR. MIDDLETON: Nothing
further.
Thank you. TI appreciate
your time.
(TIME NOTED: 1:32 p.m.)
LACHANCE DEON BRYANT
Subscribed and sworn to
before me this day
of | _ , 2019,
NOTARY PUBLIC

 

 

Enright Court Reporti

t

ng {

631}

289-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 94 of 105 PagelD #: 342

 

Ow W NH

SD

10
11
12
13

14
15

16

bh
~

Nom BoE
DB WN Oo w

BN A PD RO

in

 

INDEX TO TESTIMONY

WITNESS EXAMINATION BY PAGE
Lachance Deon
Bryant Mr. Middleton 4

INDEX TO EXHIBITS

RESPONDENT'S

EXHIBITS DESCRIPTION PAGE

A Complaint 4
B Statement 4
Cc Handwritten Response

to Interrogatories 5
D Typewritten Résponse

to Interrogatories 5
E Cover Sheet for United

States District Court,
Bastern District of
New York document 5

F Sick Call Requests 81

93

 

bnright Court Reporting (631) 589-7798

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 95 of 105 PagelD #: 343

 

22
23
24
25

 

94
CERTIFICATE

I, ROBYN LEHRMANN, a Shorthand
Reporter and Notary Public of the State of
New York, do hereby certify:

That, LACHANCE DEON BRYANT, the
witness whose examination is hereinbefore set
forth, was duly sworn, and that such
examination is a true record of the testimony

given by such witness.

I further certify that I am not
related to any of the parties to this action
by blood or marriage; and that I am no way

interested in the outcome of this matter.

Teh ytd PPE
Vi bor
ROBYN LEHRMANN

 

 

Enright Court Reporting (631) 589-7788

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 96 of 105 PagelD #: 344

 

=

Case Name:
Case Number:
Dep. Date:
Deponent:

Pg. Ln. Now Reads

ERRATA SHEET FOR THE TRANSCRIPT OF:

BRYANT v. RYAN

January 16, 2019
LACHANCE BRYANT

CORRECTIONS:

Should Read Reasons Therefore

 

 

 

 

 

 

 

 

 

 

—_—
ee

— —— —— —___— —
5 ———_—_—___.__. —__.. $$ $$$_______
—__. a
aaa

 

 

 

 

 

Subscribed and sworn to
before me this day
of , 20

Notary Public

 

 

|

pee
Signature of Deponent

 

 

 

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 97 of 105 PagelD #: 345

r
A
1m 1:14 7:5,8
able 40:21 46:7
64:4
above-entitled ]:17
absconding 11:18
12:3
accelerate 40:21
accident 44:9,10
48:11 50:22 51:6
63:13 68:5 71:22
74:24 72:5 83:20
91:5
action 1:18 15:22
94:15
actions 16:4
addition 40:20
90:23
address 4:12 7:10
20:20,22 22:25
23:3 25:14,17
70:9 82:4
\dmiit 49:24 55:20
idmitted 50:2 55:8
against- 1:6
AGREED 3:4,9,13
alive 27:5,13
allege 13:20
alleged 89:13 90:3
allegedly 8:13
allowed 41:11
Amadeo 56:10
ambulance 73:5,6
73:8
Amendment 73:19
73:20 74:20 75:9
Amendments 75:2
amount 70:16
angle 41:4 43:20
47:25 48:6
anguish 89:] ]
answer 6:5 74:5
75:19
answers 62:4,10
73:25 74:9
ntibiotics 65:13
65:18.19

 

 

 

 

Antonia 22:19,23

anybody 57:4
75:14 88:17

anyway 37:7

apartment 25:2

appointments
63:10

appreciate 78:20
92:10

approach 60:14

approached 59:12
59:23

approximately 7:4
7:6

area 41:15,25
42:19,24 48:10,17
55:15,16 84:7

arguing 29:4

argument 31:2

armed 54:24 55:3,6
55:9

Armor 80:20

arrest 9:11,20
14:16 15:6,7,15
15:23,23 16:14,14
16:15 20:6 56:2]
57:12 58:2,7 61:6
71:18 79:24 80:13
85:2,5,19 89:20
92:3

arrested 8:7 9:4,12
9:13 11:13,19
12:25 13:21,23 25
19:6 23:20,2]
24:13 27:23 49:7
49:9 54:6 56:14
71:14,14 83:13

arrests 8:12 12:20

Aside 69:14

asked 66:2 73:22

asking 44:17

asleep 86:22

10:11,13 11:10,10
16:5.17 90:24
91:4
assaulted 9] :3
assigned 19:20

 

57:23
assume 6:6
assuming 55:3
56:1]
attempted 17:20
attention 43:2] ,22
81:25 82:6
Attica 15:4,4
attorney 14:2,6
5:7:25
Attorneys 2:8
Auburn 15:3,3
16:16
August 17:10,1]
18:2 21:21 68:10
68:14 87:23
aunt 26:19,22 27:9
27:22,24 31:12,16
55:5
aunt's 28:17 34:8
34:12,22
authorization
76:17 79:13
authorizations
76:4,10
authorize 78:6
authorizing 78:5
automatic 10:3,4
29:19 35:4 55:23
Avenue 25:19,20
average 70:3
avoid 61:6
Avon 20:14,18

B

B4:2,23 58:2]
93:1)

back 10:9 12:6 22:5
22:9 26:25 31:10
38:18.20 39:7,7.8
46:20 47:4 48:2]
60:13 68:10 72:23
78:21 88:22

bad 19:2

badly 10:8

bandage 64:22?

bandages 64:20

bar 15:19

 

 

based 62

113

basically 42:7
43:25 90:2]
basis 90:19

battery 90:25 91:4

Beach 2:5 4:15
5:2] 6:23 7:1]
9:7 11:11,14,20
13:2,19 14:4

18:24 19:24 23:15
23:17 24:17 25:25
26:4,12,20 27:17
28:8 53:11 68:24

78:24
beat 9:5

began 35:10
believe 80:12
benefits 80:5

Bersa 55

123

better 67:16 86:10

Betty 26:

18

bills 79:22 80:18

Birch 28:

9,10

birth 18:18

black 34:3 55:23,24
blade 15:18 16:8,13

bleeding 50:24

blood 94:16

blue 33:25,25
BOCES 18:24,25
body 45:11,14,17
46:14,15 49:2
bone 50:15 51:18

boot 63:20,21,22,24

64:7,9,11 86:6

boss 20:24 69:8.10

69:10,14

bother 82:17 84:2]

86:12 87:4
bottom 76:15
bought 25:24

box 14:23.23.24.25

15:2,.2 16:25
break 6:9 82-19

83:9

bring 6:21 85:1]
bringing 30:2]
broke 82:25

 

Page 1

broken 50:15

Bronx 22:24 23:6
24:19

brother 33:9

brothers 23:12
34:7,9

brought 6:2 13:19
14:10

Bryant 1:4,17 2:4
4:11 5:1,18 6:1
7:1 8:1 9:1 10:1
12:1 12:1 13:1
14:1 15:1 16:1
17:1 18:1 19:1
20:1 21:1 22:]
23:1 24:1 25:1
26:1 27:1,12 28:1
29:1 30:1 31:1
32:1 33:1 34:1

89:1 90:1 91:] |

92:1,14 93:5 94:8
built 21:46
bullets 34:25 35:3
bunk 16:9
burglary 17:20
burgundy 33:24,25

34:2.4
bus 33:20
business 69:7

 

 

 

Enright Cou
. a elD .

Page 2

           
 
    
   
     
   
   
 
  
 
 

     
  
 
   
   
   
 
   
  
 
 
  
  
  
 
 

coming 30:8 33:2]
37:11,13 38:12,22

69:22,25 70:20,23
dead 33:14

 
 

County 14:21 58-8
58:11,14 62:18

  
  
   
 
    

cell 16:9.10
certificate 19-13

Cc

 
  
    
      
      
  

C2:2 4:22 5:4
61:25 74:4 93:12 | certification 3:6 43:5,7,9,1 1,12,18 63:3 64:2,12,17 deadness 86:22
94:2,2 certify 94:6,14 43:20 65:22 78:15,16 December 7:2 8:2,6

      

80:24 81:5 82:2.5
87:13,14

54:13 68:6,14
82:24

cetera 28:12
Chance 22:11,12

committing 8:13.17
Communities

 
 

cabs 41:16,19,21,24
42:19,2]

  
   
   
      
    
     
     
    
      
  

Calgaro 20:1 1,25 22:13,14,20 31:23 49:16 80:14 couple 36:6 70:24 Defendant 1:18

call 12:3 37:2 69:11 | 33:4 company 20:1] course 55:7 Defendants 1:8 2:8
71:7 81:8.13 Channel 28:15 68:18 court 1:2 3:17 5:13 definitely 30:25
93:17 charge 16:6,7 complain 50:18 7:6 18:7 24:9: degree 10:13 13:1]

 
     

charged 11:9 15:8
15:11,14
charges 9:4 13:16
Charles 8] :3
Chase 22:10
check 69:19
checked 38:2]
Chest 50:19
chew 84:]2

28:9,10 66:12,20
70:10 88:24 93:15
cover 5:12 66:19
93:15
covering ]8:13,14
Coxsackie 16:18,19
16:22,24,25
cramps 86:24
crash 83:10,14

complained 82:9
complaining 82:8
Complaint 4:18
52:6 56:24 91:8
93:10
complaints 50:7
84:6
completely 51:6

 
 

called 20:11 31:16
31:18 32:2,25
33:8 35:9 36:24
59:24 69:17

calling 33:12

camera 47:24 48-6
48:19

CAMPOLO 2:7

 

13:13
denim 33:25
dental 63:2,5,6
Deon 1:4,17 2:4
4:11 5:1 6:1 7:1
8:1.9:1 10:1 11:7
12:1 13:1 14:2]
15:1 16:1 175]
18:1 19:1 20:]

     
     
     
    
    
    
    
     
   
      
     
       
     
     
      
       
      
      
       
     
   
    
   
   
     
     
     
    
    
    
 

   
   
   
   
  
  
  
  
  
  
  
  
  
 
    
  
   
  
   
  
   
   
  
   
 
   
   
  

  
   
  
    
  
  
  
  
 
  
  
  
  
 
    
  
   
  
   
  
 
  
   
  
   
  
   
   
  
 

 

  
 
  
  
  
 
  
   
   
  
   
  
   
  
   
  
 
   
   
   
  

cams 49:2,2 complies 78:11,18
ar 32:19 38:8,15 children 22:2] confrontation Criminal 17:19 21:1 22:1 23:1
38:16,22 39:17,18 | Christmas 23:24 54:13 crouched 39:6 24:1 25:1 26:1 |
39:21 40:7,24 church 21:5,7 confrontations crucial 46:16 27:1 28:1 29:1
43:18,22 44:22) | city 9:7 13:19 14:4 53:1] crush 42:4 30:1 33:1 32:1
44:25 45:46. 18 19:23 20:13 28:11 | connected 36:4 custodial 24:3 5 33:1 34:1 35:]
46:5,24 47:9 61:3 36:8,11,11,16,17 connection 17:4 Custody 24:6,8 36:1 37:1 38:]
68:5 71:19 72:13 36:18 Constitution 75:3,6 | cut 64:25 39:1 40:1 4] +1
73:2,4 83:10,21 Civil 1:20 constitutional Cynthia 26:18 42:1 43:1 44:1
84:2 91-6 claim 71:12,17 75:16 89:13, 13 45:1 46:1 47:4 |

care 19:2 33:15 74:19 79:15,19 construction 20:] ] D 48:1 49:1 50:]
63:2,6,6 77:16 89:5 91:9 20:12 D 4:2 5:9 66:6 74:8 | 57.4 52:1 53:1
80:18 82-6 claimant 91:5 contact 44:22 61:3 | 75:21 93:13 54:1 55:1 56:1

careless 90:14,22 | claiming 63:12 Continued 91:18 | damages 90:17,20 57:1 58:1 59:1

carpenter's 19-13 79:16 89:25 90:9 | contraband 15:12 91:9 60:1 61:1 62:1

carry 54:9 90:12 92:2,5 15:15 73:1] danger 33:16,18 63:1 64:1 65:1

carrying 29:8 Clinton 18:5,5 57:2 | control 84:2 Darwin 22:19 66:1 67:1 68:1
35:17 57:3 65:23 convicted 10:10,1] | dash 49:2 69:1 70:1 71:1 |}

cars 41:10,12,18,20 | clip 35:4,8,11,15 13:7 17:3,8 date 4:21,255:6,11 | 79.4 73:1 74:1
60:24 °°” 55:15,18 convictions 12:20 5:17 17:9 18:18 75:1 76:1 77:1

case 9:39 77-47 clips 35:6 cops 33:8 91:22 59:4 66:19 | 79.1 79. 80:1

eash 69:20.2] close 26:13 Corinthian 8:5 81:16,18 94:22 81:1 82:1 83:1

cast 63:17 71-8 Coat 33:25 34:4.5 | corpus 14:10 dating 24:10 84:1 85:1 86:1

‘atch 61:14 cold 84:1] correctional |:] | eee sel ‘9.10 87:1 88:1 89:}

en 26:7 39: collectively 81:12 14:14.21 16:16 ated] 90:1 91:1 92-114
oa Collins 15:2.2 56:24 80:20 David 68:16 69:3 93:5 94:8

61:9.11,14
Cedrick 34:]4
-¢edrick's 34:17
ceiling 7} :6

   
   
  
  

70:7

day 65:20 70:25
92:17

days 50:3 63:17

corrections 6:]()
84:16

counsel 3:5 57:23

count 58:]8

come 22:5.8 31-15
40:24 77:9.19
comes 77:]] 85-9
comfortable 23:4

department 5:22
6:23 11:14 49:29
84:15

depending 71:2

    
        
   

 
 

-—

leposition 3:7,14
deprive 73:20
deprived 73:18
DESCRIPTION
93:9
deserve 33:14
deserved 33:15
determine 46:7
different 67:6
68:17,18,20 71:9
78:14 84:12,13,14
difficult 6:15
diminished 87:2
direct 43:19
directing 44:5,6
direction 42:12,13
43:12
directly 36:22 37:8
41:3 43:6 77:6,15
sciplinary 15:2]
16:3 18:8
discussing 30:9
‘liscussion 23:10
28:22
dismissed 9:9 13:15
distance 53:4
District 1:2,2 5:13
5:14 66:20,21
93:15,16
DNA 56:18
DOCCS 78:17
doctor 80:7
document 5:14
51:23 52:4 58:22
58:23 66:6,8,24
67:3 75:20,2]
80:24 93:16
documents 66:17
67:7 75:23 76:13
76:20 77:20 81:24
doing 30:20 68:15
69:9 71:4 78:24
Jolars 67:22
Donald 48:4
door 36:2] 39:24
ouble 16:9
downstate 18:4,5
draw 32:5 53:12

Ta

Enright Cour:

 

drawn 59:13,20
60:4

drink 84:10,10
85:16

drive 41:18,20 42:2
42:19,19,21,23

driver's 45:20

driving 13:3 45:22
45:23,24,25 46:2
83:11 90:13

drop 35:10

drugs 73:16

DUI 12:22

duly 4:4 94:10

E 2:2,2 4:2.2 5:16
66:19 93:15 94:2
94:2

early 23:19

earn 69:23

earning 67:22
70:16

earnings 79:16,18
79:20

East 2:5 4:14 7:10

Eastern 1:2 5:13
66:21 93:16

education 18:2]

effect 3:16

eight 12:19 58-16
58:16 67:22 68:7
68:19 69:23 70:17

Kighth 73:19,20
75:2

either 15:22 19-10
27:21 65:21 76:10
78:23

eligible 79:25 80:2

Elmira 14:25.25
17:2 19:45

emergency 49:19

employed 78:23

ended 86:7

engaged 85:19

entire 37:25 64:2
70:18

entitled 76:6 77:13

 

 

77:14
entity 80:21
ESQ 2:10
et 28:12
evening 49:8

“event 8:2

eventually 54:23
examination 1:16
4:7 93:4 94:9.11
examined 4:6
excessive 71:13,16
71:18 72:5,20
89:6,10,16 90:4
90:23
exercise 85:20,2]
exhibit 4:19,23 5:4
9:9,16 51:21,21
58:21 61:25 66:6
74:4,8 81:14,17
EXHIBITS 93:7,9
exposure 85:12
extracted 51:5,8

F

F81:15,17 93:17
94:2

face 45:19 46:16,22

facilities 18:9 78-2
78:14

facility 1:11 14:1]
14:13,21 16:16
56:24 65:23 77:7

facing 36:8,1]

fact 55:1]

facts 52:14,16

fall 16:22

falls 84:13 86:22

false 92:2

falsely 13:2]

familiar 74:25 75:5
75:17

family 23:24 88-4
88:10

far 31:11 37:2]
39:12 40:5 84:19

fast 40:9,14.18.19
40:20 45:15 46:9
46:10 48:15

Reporting

 

Se
(63h

faster 61:13

father 21:9,10,12
27:5,22,25

father's 26:24 27:3
27:11

fear 30:12

February 81:6

Federal 1:19 76:19
78:4

feel 23:4 33:15
46:14 82:11 86:2
86:8,16 91:2

feeling 82:14 86:19

feels 86:8

feet 38:5,7 72:7,18
82:1]

fell 35:14,15,18

felonies 8:17

felony 8:23,24

felt 33:9,17 86:18

fifteen 12:17

fifteen-minute
31:14

fifth 13:11,13 75:8

file 79:3,8 83:16

filed 52:7 79:5

fill S7:4,7

filled 56:23 81:25

find 31:20 73:10,14

fine 13:17

fingerprinted
56:18

finished 12:16,19

first 4:4 8:19,20,22
11:8 30:24 41:1]
47:12 67:19

five 8:11 9:19 10:16
10:17,23 14:14,15
17:22.23 18:6
51:14.15 65:22
74:16 86:14.17,25
87:39

fix 69:12

flight 34:6

flip 52:3 81:18

Florida 23:17

flung 42:3]

follow 54:16

D89-7788

 

Page 3

following 38:25

follows 4:6

food 84:13

foot 46:20 47:4
48:2] 50:8,10,11
50:15 51:18 62:24
63:15,17 64:12
72:9,15,21,23
82:10 86:2,21
87:7

force 3:15 71:13,16
71:18 72:4,20
89:6,10,17,22
90:4,23

forgot 16:18 25:16
25:16 71:7

form 3:10 56:18
78:5

forth 78:21 94:10

Forty-five 26:14

forward 39;5,5,8

found 31:17 55:1]

four 8:1] 52:12 .
62:23 69:25 70:14
70:20,23

Fourteenth 74:20
75:2

fractured 50:16
51:18 63:15

fractures 5]:17

friend 11:9 68-16
78:24

friends 30:3

frisk 72:24,25 73:7

frisked 72:23

front 36:17 39:12
39:14,17,17,21 |
41:18 21 45:8
46:23 48:14.15
50:21 53:16 74:7
84:6

fuck 30:7

further 3:9.13 60:9 |)
92:9 94:14

 

G
gain 40:12
garbage 42:45

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 100 of 105 PagelD #: 348

 

Page 4
a |
tate 42:8 H hire 14:2 impossible 6:17 J 25:24
getting 8:23 26:25 H42 hit 32:14,19 38:8 improper 76:1 ] jacket 34:6
67:15 82:15 habeas 14:10 39:13 40:6,16 incarcerated 7:13 | jail 58:8,11,14

girl 24:2,10

give 6:5 37:16
47:23,24 65:7,14
77:18 78:7 82:16
86:5,21

given 19:19 94:12

giving 23:4

go 18:23 25:22 31:9
42:9 57:18 69:11
85:15 86:23

God 21:8,10,11

going 5:23 19:3
24:21 30:23 31:10
33:6 37:7 48:18
51:20 71:5 76:3
76:12 88:20
xolombeck 58:3

gonna 39:1]

good 5:18 30:20
88:23

gotten 39:10

grade 18:22

graduate 19:5

grand 9:5 57:16,18

grandfather 7:17
7:2)

grandmother 7:17

grandmother's
7:18

grandparents 27:2

Green 14:22

Greene ] 4:23

ground 47:3 48:20

grow 22:9

guardrail] 83:22

guess 88:23

guilty 57:1]

gun 10:3 23:7 29:5
35:12,18,20 53:2]
54:10 55:11,14,18
59:13,19 60:4

guns 29:1 2,15 33:7
35:14 44:] 1 53:24
54:5 $6:13,16,20

guy 68:2] 22

 

 

 

 

hairline 65:3,4
hall 28:11 36:8,11
36:12,16,17,18

hallway 18:11

hand 60:8

handcuff 47:6

handguns 29:17

handwriting 52:20
81:22

handwritten 5:2
67:10 73:25 93:12

hang 44:7

hanging 38:23

happen 18:25

happened 13:20
44:18 47:2

head 6:13,14 40:3
50:20,20,24 63:14
64:16,24 84:2]
85:14,17 87:12

health 76:17 80:20

hear 71:21

heard 33:1]

held 1:18 23:10

help 22:9 57:4
67:15 69:12 73:23
74:8

helped 57:7 74:4,11
91:14

helper 19:13

helping 73:22

Hempstead 13:22
23:16 27:19,20

hereinbefore 94:9

hereto 3:6

hide 15:18 36:5,7

hiding 37:14.18
39:20,22 54:23

highest 18:20

highway 2:8 83:22

Hill 23:7 24:24
25:15

HIPAA 76:18 78:3
78:4

 

42:2 43:20 44:3
45:13,13,19 46:5
46:22 47:10,11,12
47:14,15,17 48:7
60:21 72:8,13
holiday 23:24

14:18 17:25 19:17
65:21 80:17 85:18
85:20 88:2 89:3

incarceration 7:25

14:17 15:7,16
17:4 19:10,11,11

holster 35:23 inches 65:4

home 15:5 27:25 incident 5:24 31:16
28:20 31:10 47:16 48:1] 82:22

Homes 28:15 include 91:19

honest 23:5 43:1]
74:21

honestly 44:10 82:8

hoodie 33:25

hospital 49:14,16
51:9,13 63:16
64:8,9 65:11

INDEX 93:2,7
indicate 59:]1

62:16

indicated 68:9

84:16

indicates 67:21
indicating 35:14

75:25 76:2 78:15 36:15,19,20,21

79:22 80:8,14 65:2,3 87:25

87:12,15 indicted 57:21,22
hour 26:14 influence 13:4
hours 70:24 initia] 32:24

house 7:24 24:25
25:3,4,5 28:5,17
34:8,13,22 53:17

Howard 27:12

Hudson 2:5 4:14
7:1]

hundred 67:22
68:7,19 69:23
70:5,17

hurt 86:2]

hurting 50:5

hurts 85:14,14

injured 10:8
injuries 50:17

51:17 63:12 89:25

inmate 57:9 74:13
inside 48:17
instruction 54:17

54:20

instructions 6:19
insurance 76:18
intention 61:2
interaction 31:3
interested 94:17
interpret 6:16

I interpreter 6:16

ibuprofen 65:14
82:16

idea 43:13

identification 4:20
4:24 5:5.10,16
81:15

illegal 54:7

imagine 84:8

important 77:17

 

Interrogatories 5:3

5:8 93:12,14

investigator 48:4
involved 19:24 68:5
Isaiah 34:15

Island 21:3,14
issues 18:8

 

62:18 63:3,9 64:2
64:13,17 65:22
78:16 81:6 82:25
87:13,15,16 88:7
Jamaica 25:19,20
26:2,4,12
January 1:13 21:20
81:6 87:21,22
94:21
jeans 33:25 34:2
jeopardy 30:20
Jeremy 20:25 21:2
job 70:6 71:3
jobs 19:16 69:12,15
John 1:7 5:21 6:22
jumped 45:2,3
jurat 91:19
jury 9:5 57:16,18

K

K 74:12

K's 74:17

keep 22:6 61:4 72:9
72:15,18 82:15

keeping 72:6

kept 54:20

kicked 82:9

kill 29:23,24 30:5
30:15,23,24,24

killed 30:15

kind 63:19

knew 31:18 33:8,10
37:12 38:20 43:16
54:23 55:4 61:19

knocked 51:6 63:15

know 6:4 10:13
20:21 21:2 22:25
26:14,18 30:6,18
31:2] 33:5,6,7
34:15 36:25 37:4
37:4,11 38:17,18
39:10,10 41:13
43:10,12,15,17,18
43:19 44:6 45:14
46:9,10,19,25

 

 

 

Cert

Reporting

(6303
: 349
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 101 of 105 PagelD #

 

-——

47:9,15 49:3
94:25 55:2,2 56:5
57:20 58:4 59:3
59:22,22 60:5,8
61:10,12 74:22
75:8,8 77:22
80:21,23 86:4
87:21,24 88:24
91:12,13,15

L
L 4:2
L-E-R 69:5,6
lacerations 64:16
84:22 87:1]
Lachance 1:4,16
2:4 4:11 5:] 65]
7:3 8:1 9:1 10:1
11:1. 12:1 13:1
14:1 15:1 16:1
17:1 18:1 19:
20:1 21:1 22
23:1 24:1 25
26:1 27:1 28
29:1 30:1 31
32:1 33:1 34:
35:1 36:1 37:
38:1 39:1 40:

1
7]
i]
]
i]
]
1
1
41:1 42:1 43:]
44:1 45:1 46:1
47:1 48:1 49:]
50:1 51:1 52:1

53:1 54:1 55:]
56:1 57:1] 587]

 

90:1]
92:1,14 93:5
Lakeview 15:3,
latest 17:4

 

 

Laurie 58:3

law 76:19

lawsuit 5:25 6:2]
9:6 13:18 $2:9
54:2 73:23 83:16

lawsuits 14:33
19:22.25

lay 86:23

laying 48:20 85:13

learn 31:15

leather 34:5

leave 22:3 25:}]
31:7

leaving 33:11

Leddy 1:7 5:2]
6:22 44:6

left 25:12,2] 36:10
37:18 40:25 44:8
44:88 45:23 65:5
65:11

Jeg 82:20,25 83:8.9

legal 54:7

legs 45:13

Lehrmann 1:2]
94:4,.22

length 37:24

let's 14:16 32:20

letting 30:6

level 18:20

license 45:20,25

licensed 54:9

hie 19:3

life 7:14 29:7 30:12
30:19 33:16,17

light 18:13,14
85:12

lights 38:]4,29
60:15

limited 89:6.7,16
91:5

limp 82:14 86:3

Lindbergh 81:3

Jine 30:12

listed 67:19

literally 37:9 38:15

little 42:3 51:8 60:9
82:1] 86:3

live 7:14.15 23

 

22:16,23 23:15
24:17 27:2,7,17
28:8 31:11 70:10

lived 8:3 21:24 25:8
26:20 31:12

lives 22:17,24 23:7
23:16,17,18 24:19
25:15 27:9,19
28:9

living 20:17,18,23
20:24

LLP 2:7

loaded 34:23

local 68:22 69:11

long 2:5 4:14 5:2)
6:23 7:11,11 9:7
11:11,13,20 12:9
12:10 13:2,19.
14:4 18:24 19:24
21:3,14,19,24
23:15,17 24:17
25:25 26:4,11,12
26:20 27:17 28:8
28:16 31:2 37:14
44:20 45:22 50:2
53:11 62:20 63:22
65:16,17 68:24
70:11 71:3 78:24
86:11 88:20

longer 81:4

longest 28:19

look 30:7,19 38:1]
51:23 58:22 61:25
66:6,22

looked 31:23 38:20
38:24 63:4

looking 38:18 39:4
39:7,7 43:14.15
43:17,23

lose 50:21 79:2]

lost 79:16,18,20
84:2

lot 8:18 67:6 78:20
84:24

lying 29:2

M
mad 29:6 30:1]

 

 

Enfight Court Reporting

 

 

82:12
making 67:25 68:6
68:19
malicious 92:5
manner 90:14
Marcus 43:8, 10
mark 4:17 81-1]
marked 4:18.22 5:3
5:8,15 51:21
61:24 66:5,19
81:14 94:9
marriage 94:16
matter 5:20 94:17
McCORMICK 2:7
McCray 7:20,22
Meadowbrook
83:24
mean 7:25 32:18
41:13 47:21 54:8
70:24 90:11 91:11
meaning 15:16
45:9
means 6:16 22:8
74:23 91:13
meant 91:16
Medicaid 79:25
80:2,4,8,12 81:3
medical 75:23 76:6
76:7,19 77:9,16
78:8 80:18 81:25
82:6,10
medications 65:1] ]
Memorial 2:8
Mental 89:1]
met 21:38
middle 39:23
Middleton 2:7,10
4:8,16 5:19 23:8
44:13 61:22 81:1]
92:8 93:5
migraine 85:8
migraines 84:24,25
85:5
military 20:4
millimeter 56:3
mine 48:5
Mini 55:25
Minnesota 20:10

(631) 589-7788

 

 

Page

5
20:13,15,16,19 ‘|
21:13,15,25 68:2
68:10,13 78:23
79:6,7

minutes 26:15
28:19 31:5,6
85:15

misdemeanor
11:10

misdemeanors 8:14

missing 77:16

mom 22:5,17 88:13

money 68:2 70:17

month 51:1] 63:24
63:25

months 9:19 12:12
12:17,19 58:17
70:14,15 86:15

morning 5:18
23:19 49:10,11
54:6

mother 27:13

mother's 27:34

mouth 50:19 63:5
84:7,12,20 87:18

move 20:15 44:13
72:8

moved 20:16 21-16
42:6 58:14

N

N 2:2 4:2,2,2

name 4:9 5:19 7:19
8:4 22:10,18
24:15 27:11,15
30:9,2] 32:2.25 ||
34:16,16 35:10
57:8 59:25 69:2
70:7 71:7 74:17

Nassau 14:2] 49:15
58:8,11,14 62:18
63:3 64:2.12,16
65:22 78:15,16
80:13,24 81:5
82:2,5 87:12,14
88:6

nature | ]:5.7

need 6:8,9 72:17

acc

 

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 102 of 105 PagelD #: 350

|

 

 

77:6,20
negligence 90:7
negligent 90:10,14
neighborhood

69:12
never 24:8,9 30:9

49:5 60:3 61:14

61:14,15,15 73:3

76:11
new 1:2,2,12,22 2:5

2:9 4:5,15 5:14

13:22 16:23 21:5

49:18 58:6 66:21

75:6 93:16 94:6
night 23:19 24:13

54:5 90:22
nine 58:16,16
nods 6:13
noise 85:12
1ominal 91:9
Nope 19:21
normally 40:23
Notary 1:21 3:15

4:4 92:20 94:5
NOTED 92:12
hoticed 47:18
numb 46:15 84:1]
number 56:6 59:9

67:18 75:19
numbered 52:12
numbness 86:20

O
04:2
Oak 70:10
objections 3:10
objects 71:8
obtain 78:6
obviously 84:5
occur 7:4 11:]]
83:23
yecurred 5:24 7:2
47:16.18 48:1]
62:14 63:13 72:5
Oceanside 49:1 7.18
ffender 8:2]
office 58:4 62:7
66:9 74:2

 

 

office's 67:9, 1]
officer 2:13 6:10,22
6:22 32:2,5,8,25
33:21 35:9 38:19

38:23,25 44:5
47:4,6 48:20
52:23,25 59:12,19
59:22,23,24 71:22

officer's 61:3

officers 5:20 6:2
32:19 43:19,23
49:3 54:12 56:17
56:19 61:19 71:13
76:6 89:9 90:7,24

ointment 65:8

okay 6:10 26:16
27;20: 32:22 44:19
51:25 57:3 69:6
76:4,14 78:9. 86:4:

old 22:14,15 24:20

once 31:17 63:11
88:16

one-car 83:19

one-half 51:7

ones 74:7

operated 90:13

operation 90:10

opposite 42:11,13

order 22:9 48:8
76:7

orders 48:18

organization 80:2]

Orleans 14:24.25
16:24

Ossining 1:12

outcome 94:17

Owens 24:16

P-A-L-L-O-R 69:4

p.m 92:}2

package 77:10

page 52:1] 59:5
67:19 75:20 76:16
91:18 93:4.9

pages 52:3 81:18

paid 70:17 71:10

 

80:8
pain 46:14 50:19
Paller 69:3 70:7
Pallor 69:4
papers 7:7
paperwork 76:23
77:2
parents 27:4
park 28:15 41:10
41:11 43:6,6,7,9
parked 36:6 38:16
40:2 60:12
parking 41:12,15
Parkway 83:25
parole 9:3 10:24,25
11:2,6,7,16,22
12:6 13:24 53:18
part 44:19 45:6,11
46:14,16 79:15
89:5,24
parties 3:5 94:15
parts 64:24
passenger 45:9, 10
pay 69:19 80:12
paying 43:21,22
people 29:3,3,25
30:8 42:9
people's 69:12
period 44:20 60:17
60:20 65:17 70:11
86:11,17 87:2
person 22:7 68:18
72:13
Pertaining 15:24
Peter 1:7 5:20 6:22
phrase 74:23
physical 62:17,21]
63:8,10 64:10
86:7,12 87:8
89:25
piece 51:8 87:25
pills 82:17
place 1:19 11:3
43:6.6.7.10 81:2.3
Plaintiff 1:5,17 4:3
playing 30:14
plea 17:14.16 18:2
58:10

 

plead 10:15,16 13:8
17:18
pleas 12:21
please 4:10,13,16
pled 10:18 57:11
plumbing 68:15
69:13 78:24
pocket 71:10
Points 14:14,15
18:6 51:14,15
65:22 74:16 87:19
police 5:20,21 6:23
11:14 31:16,19,21
31:25 32:5,7,25
33:12,22 35:9
36:13,21 38:8,25
40:7,24 43:2.4,5
43:16,18,23 44:2]
44:25 45:18 46:18
47:4,6,9,22 49:3
53:12 54:12,23
61:16,19 68:5
71:21 73:2,3 89:9
90:6 91:6
portion 51:4
portions 44:14
position 33:17
possession 13:12,13
17:19 56:20
post 10:17 17:22,23
precinct 48:5,5
Precisely 28:13
prepared 62:6 66:8
preparing 62:3
Presbyterian 21:5
21:7
prescribed 65:10
present 2:12 19:10
presently 84:7
pretty 37:7 40:2)
79:22 80:15 86:8
prior 7:25 8:6 20:6
prison 12:7,11
14:11,13 15:9.12
15:15,22 16:4
59:8 85:23
private 48:4
Pro 2:4

 

Page 6

probably 8:10
26:13,15 87:23 |
probation 9:19
10:23
problem 77:2]
problematic 87:3
problems 86:5
Procedure 1:20
proceed 67:13
proceeding 57:17
57:19
program 85:20,2]1
prosecution 92:6
protecting 42:9
provided 77:15
psychiatric 65:24
66:3
psychological
65:24 66:3
Public 1:21 3:15
4:4 92:20:94:5 |
pull 29:15
pulled 29:5 34:21
punitive 90:16,20
pursuant 1:19 14:9
76:18
put 30:11,19 33:16
46:19 47:4 63:19
63:21 65:8 72:15
72:20 73:2,3,8 |
83:7
putting 48:21 71:6 |/
72:9,18

Q
Queens 23:22
24:18,23 25:81]
25:12,24
question 3:11] 6:3,5
6:7,7 44:16
questions 5:24
51:24 62:7 66:9
67:10,11 73:25
74:5
quickly 40:22

——<———

 

 

R
R 2:2 4:3 94:2

 

 

arc hant

Court Reporting
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19

‘an 32:9,11,12,13
32:24 33:18 35:25
37:20 39:25,25
60:12 61:20

ray 50:12:

razor 15:18 16:8,13

re-routing 71:4

really 10:12 13:24
45:14 50:6 53:5,8
53:9. 86:4 87:5

rear 39:18 40:2,5
41:24

reason 37:2 44:4
72:9 80:1 I

recall 66:23

receive 80:4

recognize 52:4

recollection 62:14

record 4:9,13 6:6
23:9,11 76:12
94:11

records 76:2,7,8,20
77:9 78:6,7,8

“ed 42:8

reflect 6:6

regular 53:19

rejected 66:12,14
66:17 76:12

related 26:23 94:15

relation 28:1]

release 10:17 76:17

released 10:22
58:1]

remember 10:]2
13:10 16:20 17:9
20:21 25:14.18
26:6 31:25 32:3
50:6 51:11 52:25
59:15,17 62:3
67:68

rephrase 6:4

Reporter 94:5

reporting 12:2. 4.]4
13:24

represent 5:19

‘equests $1 :9.]3
82:5 93:17

| Peavires 78:5

 

 

 

reserved 3:] ]
resided 7:12
respect 18:9 44:17
73:24 84:7 85:25
respective 3:5
RESPONDENT'S
93:8
Respondents’ 4:19
4:23 5:49.15
81:14
response 5:2,7 62:6
66:9 67:9,10
93:12,13
responses 6:13
67:18
responsive 44:15
rest 9:2
restrain 46:18
result 6:25 8:13.16
9:6 12:5 17:14
50:22 54:3,19
63:13 76:5 83:13
83:17 89:20 90:3
resulted 5:25
results 9:2
return 12:10 68:13
returns 79:4,5,9
revolver 29:2]
35:22 56:9 73:13
Richmond 24:24
25:15
ride 26:11
right 9:9 14:7 17:5

28:14 32:23 33:20

33:21 35:15 36:9

39:19 40:25 4]:2
4):9.19 42:12
43:2 45:8.9 47:12
50:11 52:2 56:3
62:8 65:2 66:25
75:9. 10.11.17
77:21 80:9 81:6
82:19.25 83:3.5.8
84:9 85:23.95
87:7.25

rights 24:4.5 73:
73:20 74:20

 

robbery 9:13,15

Robert 34:1]

Robyn 1:20 94:4,22

rod 83:7,8

rolled 46:23

Ronkonkoma 2:9

Rossi 56:10

Roughly 28:18

rub 85:16

Rules 1:20

run 32:9 35:10
37:19 38:10 39:8
40:16,22 41:3
61:16

runner 40:19,21

running 31:24
32:14 35:13,16
38:21 39:5 40:9
40:13 42:14,15
43:5,24 48:15
53:4 54:20,22
61:4,15

Ryan 1:7 5:20 6:22

Page 103 of 105 PagelD #: 351

44:2,21 47:14,17
48:9, 13 52:31,17
52:19,22 56:13
58:23 59:5,1]
60:9 67:3,18
72:12 76:16

seeing 66:23
seen 31:22 37:3

44:4,7 47:19
48:14,16,18 89:2

self-incrimination

75:1]

send 77:14,25

78:14,15,16 79:12

sending 78:21
sense 72:1 1,12,14

72:19

sent 12:6 62:7 66:9

67:6,9 76:9,24
77:5,10 80:24
81:2

sentence ]7:2]
sentenced 8:24

9:17,18 17:7,8,10

- S September 17:11
S$ 2:2 18:2 68:1]
Samone 48:4 serial 56:5
saves 78:20 serve 10:20
saw 46:4,1] 60:3,14 | served 10:21 58:19
saying 33:11 set 94:9

says 7:7 52:14,15
scabs 64:23
scare 30:16
scene 7] :23,25
school 18:23 19:3

Seven 17:22,23
Shakima 24:16
Shakima's 25:6
shaking 6:14
sheet 5:12 66:20

Scott 2:10 5:19 93:15
Se2:4 shit 33:7
sea 32:7 shoot 10:6

sealing 3:6

second 8:22 17:20
59:5 75:20

seconds 37:17
44:23 46:4.) ]
60:23

section 23:6

sections 75:6

see 6:10) 30:7 34:19
36:23 38:11,14,24

 

My nw. ede foe }. 7 TN
Reporting {6473
1 ad \ “

shooting 13:25
Shorthand 94:4
shots 10:9

show 47:22 48-22

51:20 58:21 61:24
66:5.18 81:17

showed 56:16
shower 64:5
showers 7] :4
shows 48:17,19

 

Page 7

sick 81:8,13 93:17

side 27:3,3 32:16
36:14 38:16 45:9
45:10 65:5 69:15
85:17 86:20

Sidewalk 32:16,18
37:21 39:9.10
40:12 41:11 61:9

sign 76:4,13 77:20

signature 59:6

signed 3:14,16
76:20

Sing 88:18,18,21,21

Sing-Sing 1:1]

sinks 71:4

Sir 76:3

sister 26:24 88:13

sister's 21:9,10,1]

sisters 23:13

situation 11:9 22:4

Six 9:18 22:15
24:21 86:14

six-month 86:17,25

sixteen 46:3

sleep 86:23

slid 84:4

sliding 39:24

smoking 13:5

sneakers 34:3

snowing 84:3

soap 15:19

somebody 13:25 !
30:22 34:20 67:15
73:21,23 74:4

son 22:68 23:25
24:2.4,20,21]
34:14,15,17 89:2

son's 22:5,10

soon 36:22 37:5
38:16,19,2]

sort 16:3 23:23
65:7 73:15 85:19

sought 65:23

South 49:15 80:13

speak 6:9

specific 59:4

speed 40:12 46:8

spot37:18 7

 
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19

|
‘taff 16:5,17

tand 6:8 32:13,14
36:2,3 48:6,15,24
start 54:2 84:1]
started 29:4 3]:24
35:16 38:10 39:8
40:15
State 1:22 4:5,.9,12
73:18 75:6 94:5
statement 4:22
60:10 93:11
States 1:2 5:13
66:20 93:15
Station 25:24 26:2
28:11 31:18 32:12
32:13 33:20,22
36:2,4,13,21
statute 78:4
Stay 28:16 46:20,21
72:10,16,16
stayed 50:3
Staying 72:17
step 32:20
‘tepped 38:17
60:13
stepping 60:11,24
steps 40:8,16
STIPULATED 3:4
3:9,13
STIPULATIONS
3:2
Stitches 5] :2
Stockdale 34:1)
stomach 82:18
stop 33:3 53:20
54:3,14
stopped 53:20,23
55:9 86:13
street 2:5 4:14 7:1]
25:18.23 41:4.7.8
41:9.14 43-8.10
47:13 60:)}2
strike 44:14 45:4
45:12.17
striking 71:19
truck 45:6 46:13
46:17 72:13
| Strunk 8:5 27:16

 

 

 

study 18:25

stuff 64:19 71:6
77:5 86:24

subject 73:2]

Subscribed 92:16

suck 82:7

sued 90:6

Suffolk 23:18

suing 76:5 89:8,19
90:16,24

Suite 2:9

supposed 67:13

sure 37:7 53:5,8.9
59:19,21 67:5,12
79:22 80:15

surgery 83:5

sworn 3:16 4:4
92:16 94:10

T

T 4:2 94:2,2

table 37:23,25 38:3
38:4

take 6:9 32:20
37:16 51:22 58:22
61:25 64:4 65:17
66:6,22 71:3
82:17

taken 1:18,20
49:14,15,19 86:6

talk 14:16 28:25

talked 29:2

talking 18:10 30:2
89:12

tape 47:24 48:2

tapes 48:13,14.16

tasks 19:20

tax 79:3,5,8

taxi32:13,14,1
36:23 39:9.)
39:16 40:2.6
41:23 47:12.14.15
47:18.23 48:6.15
48:16,17,23

taxis 32:15 36:6
37:15 38:11 47:1)
48:18 60:1 1.14

teeth 50:22 51:5

7,
3.

18
14

 

63:14 84:6,9,17

tell 33:3 46:25 50:5
50:14 51:16 56:19

telling 29:3 37:6
44:8 46:21 72:10
72:15 77:12 80:24
81:3 84:19

ten 28:19 37:17
38:5,7

terminated 24:7

testified 4:6 60:18

testimony 93:2
94:11

Thank 78:19,21
92:10

Thelma 7:20

therapist 62:17

therapy 62:21 63:9
63:10 64:10 86:7
86:12 87:8

thing 23:24 67:14
79:23 89:8

things 42:6 71:5,9
78:2]

think 13:9,10,11
62:22,22 79:11
87:2]

thinking 33:13

thought 55:5 67:14

thousand 67:22
68:7,19 69:24
70:18

threaten 29:24

threatened 29:6,23

three 18:9 23:12
40:8,16 50:3
62:23 63:17 69:25
70:14,20,23

three-minute 28:14

threw 35:12

ticket 18:13 25:25

tickets 16:2

Tiger 57:8

time J:19 3:11 63
6:8 7:16.24.24
$:19,20.22,22.95
14:19 25:91]
26:8 28:2.4 29:9

 

Page 104 of 105 PagelD #: 352

32:2] 33:5 44:20
48:10 53:24 55:9
58:13,19 60:18,21
64:2 65:17 68:4
70:11,18 72:22
78:20,22 86:11]
87:6,9,10,17
92:11,12

times 8:9,18

tingly 86:19

today 14:7 76:12

today's 51:22 66:19
81:18

toes 82:11 86:20

told 13:22 19:23
29:25,25 30:2,9
37:12 46:20 48:3
48:4 50:16 54:24
55:3,5 67:16

tomorrow 24:22

tooth 87:22,24

top 16:8 52:16

town 30:4,22

tracks 36:9,12,14
42:10,15,16

traffic 38:12

train 25:24 26:6,11
28:11 31:18 32:1]
32:12 33:20 36:2
36:4,9,14 42:12
42:15,16

training 19:9

transferred 88:9,2 |

trauma 63:14

treat 49:22

treated 62:17 85:4

treatment 64:12,15
65:24 66:3 87:7
87:11,18

trial 1:16 3:12
10:14 17:15 57:14

tried 40:1]

true 57:12 62:1]
66:13 68:7,]1,]2
89:6 94:1]

try 36:5 85:16

trying 22:6 30:4
32:15,17 37:22

 

Page 8

41:3 82:16 84:18
tunnel 36:23
Twelfth 18:22
twelve 12:12
twenty 85:15
twice 85:9
two 6:2 10:9 19:22

28:13 29:12 31:4

31:6 32:15 36:7

44:23 46:4,1]

50:21 60:23 65:4

70:5 76:5 84:9

89:9
two-car 83:19
two-second 60:17

60:20
type 10:2,4 22:7

35:22 73:15 78:5
typed 67:9,17

91:14
typewritten 5:7

74:7 93:13
typing 67:16

U
U.S 75:2
uh-huh 6:14 78:10
uh-uh 6:14 |
Um-hum 46:6
60:16 74:3
undergo 62:20
underneath 33:20 _ ||
34:2 |
understand 6:3,18 |
89:18
understanding
76:22 77:3
understood 6:7
United 1:2 5:12
66:20 93:
upper 48:19
upset 82:15
upstate 16:25 58:15
88:10)
use 9:14.93 72:4
89:9

S:
15

Vv

 

 

 

Enciqht

Court

Reporting

(630)
Case 2:17-cv-07482-GRB Document 43-2 Filed 05/07/19 Page 105 of 105 PagelD #: 353

 

Page 9

Valerie 27:16 way 36:14,20 37:13 | worked 21:20 69:9 | 12:457:7 400 2:9
‘ehicle 47:22 60:14 43:5 44:25 46:18 70:13,20 15 79:1] 4175 2:8

60:21 90:10,13 47:19 86:8 94:16 | working 20:7,9,10 | 16 1:13 67:18

91:2 we'll 44:18 21:4 48:7 69:14 | 17A3781 59:8 5
vehicles 42:18,23 | weapon 9:14,23 69:23 78:23 85:23 5 93:12,14,16
verbal 6:13 10:2 17:19 32:6 | works 69:8 2 |
version 67:17 52:23 53:2,6 56:6 | worrying 38:18 2002 8:20,20 9:11 $
Veterans 2:8 73:12,15 wouldn't 61:9,10 12:21 19:7 7
videotape 47:21 weapons 16:6,7 write 14:10 59:2 2004 8:19,23 9:20
videotapes 47:20 29:8,13 34:21 73:23 14:16 15:7,23 8

48:10 53:12 54:7,7 wrote 52:19,22 16:14,15 8193:17 I
violated 74:20 75:7 | 73:10 58:25 67:14 2005 8:24 10:18 83 2:5 4:14 7:10
violation 9:3 11:8 | wear 63:22 Wyoming 14:23,24 | 2006 16:21 oe

11:17,23 53:18 | wearing 33:23,24 16:23 2007 19:15 9
violations ] 1:3,6 64:1] 2009 10:21 45:23 | 955.24 56:3

weed 13:5 x 45:25 900 70:3

12:6 89:14
visit 27:21 88:17
visited 27:24 88:12
visitors 88:3
visits 63:10 80:8,12
88:10

Ww

vaist 35:19,21

waiting 36:25

waived 3:8

walk 28:14 31:14
37:9,10,10,19
$2:13

walked 33:18,19
36:22

walkie-talkie 60:7

walking 31:22 37:8
39:5 86:23

want 51:2? 82:14

wanted 30:13,15,16
30:18,23 77:22
82:13

ward 34:14.16
82:10

Washington 14:20

 

wasn't 22:7 37:16
38:13.15.20 40:11
40:13 41:6.6.8.13
41:14 44:9.10
48:7 64:18 67:12

watch 37:9,10

 

 

 

week 63:1] 67:23
68:7,19 69:22
70:2,4,18,21,24
85:10

weeks 62:23

went 12:15 14:20
14:22 23,2425
15:2,2,3,4 16:23
16:24,25 17:2
18:4,5 24:9 25:23
25:24 26:2 27:24
45:15 51:13 73:5
80:7 83:2]

weren't 42:14
43:21 59:19 60:11
68:6

Westbury 58:6

Whichever 17:9

Willard 12:16.16

William 7:22

window 38:23 44:7

windshield 45:18
46:23

wiped 64:19

witness 78:11.18
93:4 94:9.]2

WOLPINSKY
2:13

word 30:3.22

Wore 63:24

work 21:4,16.19
48:8 70:12 78:25

 

x 1:3,9 50:12 76:15
77:25

Y

Y¥ 4:2

Yeah 18:15 23:2
38:6 40:17 53:7
54:15 61:18

year 17:12

years 9:19 10:17,23
17:22,22,23,23
22:15

Yep 28:24 29:16

York 1:2,2,12,22
2:5,9 4:5,15 5:14
13:22 49:18 58:6
66:21 75:6 93:16
94:6

youthful 8:2]

Z
0

1
1:32 92:12
11:30 25:13,21
11:50 1:14
111th 25:23
113th 25:19.20
11561 2:5 4:15
11779 2:9
12:30 7:5 28:7

 

2010 10:20 11:8
12:10 53:16

2012 83:2

2013 11:19 12:13

2014 9:4 11:24
12:18 13:18 15:6
79:11

2015 12:24 21:22

2016 7:2 8:6 12:21
15:16,23 16:14
20:6,16 21:23
54:13 57:12 58:2
68:6,11 82:24
83:3 85:19

2017 17:13 18:2
81:6 88:3

2019 1:13 92:18
94:2]

24 70:10

25 7:2 8:6 10:3,5
54:13 68:6

25th 8:2

26 75:19

28 94:2]

3

3/16/85 18:19
31 28:9
38 56:8 73:12

4
493:5,10.1]

 

 

 

Covel

WissFacwink 9 cy fin met
weherkang (a8)
